Exhibit 10.3

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

(ACREAGE FINANCE DELAWARE, LLC)

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of September 23, 2020 (this
“Amendment”), is the first amendment to the Credit Agreement (as defined below)
and is entered into by and among Acreage Finance Delaware, LLC, a Delaware
limited liability company, as the borrower under the Credit Agreement (in such
capacity, the “Borrower”), Acreage IP Holdings, LLC, a Nevada limited liability
company, as a guarantor under the Credit Agreement, Prime Wellness of
Connecticut, LLC, a Connecticut limited liability company, as a guarantor under
the Credit Agreement, D&B Wellness, LLC, a Connecticut limited liability
company, as a guarantor under the Credit Agreement, Thames Valley Apothecary,
LLC, a Connecticut limited liability company, as a guarantor under the Credit
Agreement and IP Investment Company, LLC, a Delaware limited liability company,
as First Advance Lender, Second Advance Lender and Subsequent Advance Lender
under the Credit Agreement (in each such capacity, a “Lender”) and as
administrative agent and collateral agent under the Credit Agreement (in each
such capacity, the “Agent”). Capitalized terms used but not defined herein have
the meanings provided in the Credit Agreement.

 

R E C I T A L S

 

WHEREAS, reference is made to the credit agreement, dated as of March 6, 2020
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, each Guarantor party thereto, each
Lender party thereto and the Agent; and

 

WHEREAS, the parties hereto have agreed to amend the Credit Agreement upon and
subject to the terms and conditions set forth in this Amendment, and each such
party is willing to do so under the terms and conditions set forth in this
Amendment.

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.AMENDMENTS TO CREDIT AGREEMENT. The parties to the Credit Agreement hereby
amend the Credit Agreement and the appendices, schedules and exhibits thereto
(as applicable) by making the additions which appear with computer generated
underscoring and making the deletions which appear with computer generated
strike throughs, in each case, in the composite copy of the Credit Agreement
attached hereto as Annex A.

 

2.CREDIT AGREEMENT, AS AMENDED. All provisions of the Credit Agreement and the
other Credit Documents (including all obligations of the Borrower and Guarantors
and all obligations and rights of the Lenders and the Agent thereunder) shall
remain in full force and effect, as amended by this Amendment. After this
Amendment becomes effective, all references to the Credit Agreement and
corresponding references thereto or therein such as "hereof", "herein",
"hereunder" or words of similar meaning or effect referring to the Credit
Agreement shall be deemed to mean the Credit Agreement, as amended by this
Amendment. This Amendment shall not be deemed to expressly or impliedly waive,
amend

 



 

 - 2 -

 

  or supplement any provision of the Credit Agreement or any other Credit
Document other than as expressly set forth herein.     3.CONDITIONS TO
EFFECTIVENESS. The obligations of the Lenders and Agent to enter into this
Amendment and the effectiveness of this Amendment are subject to satisfaction of
the following conditions:

 

a.the Lenders and Agent shall have received copies (which may be delivered in
“pdf” format) of this Amendment (together with the Annex A hereto) duly executed
and delivered by each party hereto; and

 

b.approval by the shareholders of Acreage Holdings, Inc. (the “Parent”) of the
amended and restated plan of arrangement to be implemented by the Parent
pursuant to a second amendment to the arrangement agreement between the Parent
and Canopy Growth Corporation (“Canopy”) dated April 18, 2019, as amended on
May 15, 2019, in accordance with the terms and conditions of the proposal
agreement between the Parent and Canopy entered into as of June 24, 2020.

 

The date on which such conditions precedent are satisfied, shall be the
“Amendment Effective Date”.

 

4.REPRESENTATIONS. In order to induce the Lenders and Agent to execute and
deliver this Amendment, each of the Borrower and Guarantors, represents and
warrants as of the Amendment Effective Date (after giving effect hereto) as
follows:

 

a.it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization;

 

b.the execution, delivery and performance by it of this Amendment and the Credit
Agreement, as amended hereby are within its powers, have been duly authorized,
and do not contravene (A) its charter, articles, by-laws, or other
organizational documents, or (B) any Applicable Law;

 

c.except as expressly set forth in this Amendment or the Credit Agreement, as
amended hereby, no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any Governmental Authority, is required
to be obtained or made by it in connection with the execution, delivery,
performance, validity or enforceability of this Amendment or the Credit
Agreement, as amended hereby;

 

d.this Amendment has been duly executed and delivered by it and is effective to
amend the Credit Agreement, as contemplated by the amendment provisions thereof;

 

e.each of this Amendment and the Credit Agreement, as amended hereby constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;

 

f.no event has occurred and is continuing, or will occur after giving effect to
this Amendment, that constitutes a Default or an Event of Default, or an event
which

 



 

 - 3 -

 

   with notice or lapse of time or both would constitute a Default or an Event
of Default; and     g.each of its respective representations and warranties set
forth in the Credit Agreement is true and correct in all material respects as of
the date hereof, after giving effect to this Amendment, as though made on and as
of the Amendment Effective Date (unless any such representation or warranty by
its terms expressly relates to an earlier date, in which case such
representation or warranty is true and correct in all material respects on and
as of such earlier date).

 

5.MISCELLANEOUS.

 

a.Each of the Borrower and Guarantors hereby acknowledges and agrees that the
Liens created and provided for by the Security Documents continue to secure,
among other things, the performance of all of the Borrower’s Obligations under
the Credit Documents (including the Credit Agreement as, amended hereby); and
the Credit Documents and the rights and remedies of the Secured Creditors
thereunder, the obligations of each of the Borrower and Guarantors, and the
Liens created and provided for under the Security Documents remain in full force
and effect and shall not be impaired or discharged by this Amendment. Nothing
herein contained shall in any manner affect or impair the priority of the Liens
and security interests created and provided for by the Security Documents.

 

b.This Amendment may be executed (including by way of electronic signature) in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the Credit Agreement
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy, electronic
signature (including, for greater certainty, by DocuSign) or by sending a
scanned copy by electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

c.The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

d.This Amendment may not be amended or otherwise modified except as provided in
Section 11.1 of the Credit Agreement.

 

e.The failure or unenforceability of any provision hereof shall not affect the
other provisions of this Amendment.

 

f.This Amendment and the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

g.Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.

 



 

 - 4 -

 

h.The Credit Agreement, as amended by this Amendment, represents the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.

 

i.THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY LAWS OF
THE STATE OF NEW YORK THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE
PROVISIONS OF THE CREDIT AGREEMENT.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 



 
 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  ACREAGE FINANCE DELAWARE, LLC, as Borrower       By: “Kevin Murphy”     Name:
Kevin Murphy     Title: President and Manager               acreage ip holdings,
llc, as a Guarantor       By: “Kevin Murphy”     Name: Kevin Murphy     Title:
President               PRIME WELLNESS OF CONNECTICUT, LLC, as a Guarantor      
By: “Kevin Murphy”     Name: Kevin Murphy     Title: Manager               D&B
WELLNESS, LLC, as a Guarantor       By: “Kevin Murphy”     Name: Kevin Murphy  
  Title: Manager               THAMES VALLEY APOTHECARY, LLC, as a Guarantor    
  By: “Kevin Murphy”     Name: Kevin Murphy     Title:  President

 

[Signature Page to Amendment No.1 to Credit Agreement]

 



 

 - 6 - 

 

  IP INVESTMENT COMPANY, LLC, as Agent       By: “Kevin Murray”     Name: Kevin
Murray     Title: Managing Member               IP INVESTMENT COMPANY, LLC, as
First Advance Lender       By: “Kevin Murray”     Name: Kevin Murray     Title:
Managing Member               IP INVESTMENT COMPANY, LLC, as Second Advance
Lender       By: “Kevin Murray”     Name: Kevin Murray     Title: Managing
Member               IP INVESTMENT COMPANY, LLC, as Subsequent Advance Lender  
    By: “Kevin Murray”     Name: Kevin Murray     Title: Managing Member

 

[Signature Page to Amendment No.1 to Credit Agreement]

 



 
 

 

Annex A

 

(See attached)

 



 

 

 

Execution CopyVersion

 

ANNEX A

 

TO

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

DATED AS OF SEPTEMBER 23, 2020

 

 

ACREAGE FINANCE DELAWARE, LLC

 

as Borrower

 

and

 

ACREAGE IP HOLDINGS, LLC

 

and

 

PRIME WELLNESS OF CONNECTICUT, LLC

 

and

 

D&B WELLNESS, LLC

 

and

 

THAMES VALLEY APOTHECARY, LLC

 

as Guarantors

 

and

 

IP INVESTMENT COMPANY, LLC

 

as Lender, Administrative Agent and Collateral Agent

 

 

 

CREDIT AGREEMENT

 

MARCH 6, 2020

 



 
 

 

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION   1         Section 1.1 Defined Terms   1 Section 1.2
Gender and Number   1817 Section 1.3 Headings, etc.   1817 Section 1.4 Currency
  1817 Section 1.5 Certain Phrases, etc.   1817 Section 1.6 Non-Business Days  
1917 Section 1.7 Accounting Terms   1917 Section 1.8 Rateable Portion of First
Advance   1918 Section 1.9 Incorporation of Schedules and Exhibits   1918
Section 1.10 Conflict   1918 Section 1.11 Certificates   2018 Section 1.12
Permitted Liens   2018 Section 1.13 References to Agreements   2018 Section 1.14
Statutes   2019 Section 1.15 Currency Equivalents Generally   2019        
ARTICLE 2 CREDIT FACILITIES   2019       Section 2.1 Availability and Advances  
2019 Section 2.2 Commitments and Facility Limits   2119 Section 2.3 Use of
Proceeds   2120 Section 2.4 Mandatory Repayments   2120 Section 2.5 Prepayments;
Termination and Reductions of Commitments   2220 Section 2.6 Payments under this
Agreement   2220 Section 2.7 Application of Payments and Prepayments   2321
Section 2.8 Computations of Interest   2321         ARTICLE 3 ADVANCES   2321  
    Section 3.1 The First Advance   2322 Section 3.2 Reliance upon Borrower’s
Authority   2322 Section 3.3 Interest on AdvancesFirst Advance   2422        
ARTICLE 4 CONDITIONS OF LENDING   2523       Section 4.1 Conditions Precedent to
the First Advance   2523 Section 4.2 Conditions Precedent to the Second Advance
  27 Section 4.3 Conditions Precedent to any Subsequent Advance   27 Section 4.4
Waiver of Conditions Precedent   2824         ARTICLE 5 REPRESENTATIONS AND
WARRANTIES   2824       Section 5.1 Representations and Warranties   2824
Section 5.2 Survival of Representations and Warranties   3128         ARTICLE 6
COVENANTS OF THE BORROWER   3128       Section 6.1 Affirmative Covenants   3128

 



(i)

 

 

Section 6.2 Negative Covenants   3430         ARTICLE 7 SECURITY   3632        
Section 7.1 Security to be Provided by Credit Parties   3632 Section 7.2 Share
Certificates   36         ARTICLE 8 CHANGES IN CIRCUMSTANCES   3733      
Section 8.1 Taxes   3733         ARTICLE 9 EVENTS OF DEFAULT   3834      
Section 9.1 Events of Default   3834 Section 9.2 Acceleration   4036 Section 9.3
Remedies Upon Default   4036         ARTICLE 10 THE AGENT AND THE LENDERS   4237
      Section 10.1 Appointment and Authority   4237 Section 10.2 Rights as a
Lender   4338 Section 10.3 Exculpatory Provisions   4338 Section 10.4 Reliance
by Agent   4439 Section 10.5 Indemnification of Agents   4439 Section 10.6
Delegation of Duties   4540 Section 10.7 Notices   4540 Section 10.8 Replacement
of Agents   4540 Section 10.9 Non-Reliance on Agents   4641 Section 10.10
Holding of Security; Discharges   4641 Section 10.11 Survival   4641        
ARTICLE 11 MISCELLANEOUS   4641       Section 11.1 Amendments, etc.   4641
Section 11.2 Waiver   4641 Section 11.3 Evidence of Debt   4742 Section 11.4
Notices: Effectiveness; Electronic Communication   4742 Section 11.5 Expenses;
Indemnity; Damage Waiver   4843 Section 11.6 Successors and Assigns   4944
Section 11.7 Reserved   4944 Section 11.8 Interest on Amounts   4944
Section 11.9 Anti-Money Laundering and Anti-Terrorism Laws   5045 Section 11.10
Governing Law: Jurisdiction: Etc.   5045 Section 11.11 Waiver of Jury Trial  
5247 Section 11.12 Counterparts: Integration: Effectiveness: Electronic
Execution   5347 Section 11.13 Treatment of Certain Information: Confidentiality
  5348 Section 11.14 Severability   5449 Section 11.15 Time of the Essence  
5549 Section 11.16 USA PATRIOT Act   5550 Section 11.17 No Fiduciary Duty   5550

 



(ii)

 

 

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of March 6, 2020 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among Acreage Finance Delaware, LLC, a Delaware limited
liability company, as Borrower, Acreage IP Holdings, LLC, a Nevada limited
liability company, as the IP Guarantor, Prime Wellness of Connecticut, LLC, a
Connecticut limited liability company (“Prime Wellness Connecticut”), D&B
Wellness, LLC a Connecticut limited liability company (“D&B Wellness
Connecticut”), Thames Valley Apothecary, LLC a Connecticut limited liability
company (“TVA Connecticut”), and IP Investment Company, LLC, a Delaware limited
liability company, as Lender (the “Lender”) and as Administrative Agent and
Collateral Agent (the “Agent”).

 

ARTICLE 1
INTERPRETATION

 

Section 1.1          Defined Terms.

 

As used in this Agreement, the following terms have the following meanings:

 

“Acceptance Notice” has the meaning specified in Section 9.3(1)(b).

 

“Advances” means, collectively, each of the First Advance, the Second Advance
and any Subsequent Advance.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” means the party named as such inhas the meaning ascribed thereto in the
preamble of this Agreement until a successor replaces it and, thereafter, means
theand includes any successor thereto.

 

“Aggregate Principal Amount” means, at any time, in relation to anythe First
Advance at any time, Tranche A or Tranche B, as the case may be, an amount equal
to the sum of the aggregate principal amount of such Advance outstanding
thereunder, as such amount may be reduced from time to time pursuant to this
Agreement.

 

“Agreement” means this credit agreement as amended, modified, extended, renewed,
replaced, restated, supplemented or refinanced from time to timehas the meaning
ascribed thereto in the preamble of this Agreement; and the expressions
“Article” and “Section” followed by a number mean and refer to the specified
Article or Section of this Agreement.

 

“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act of 1977, as
amended, the Corruption of Foreign Public Officials Act (Canada) and the
anti-bribery and anti-corruption laws, rules and regulations of any
jurisdictions applicable to the Credit Parties or their subsidiaries.

 





 

 

“Anti-Money Laundering and Anti-Terrorism Laws” means any requirement of
Applicable Law relating to terrorism, economic sanctions or money laundering,
including, without limitation, (a) the Money Laundering Control Act of 1986
(i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C.
§§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the
implementing regulations promulgated thereunder, (c) the USA PATRIOT Act and the
implementing regulations promulgated thereunder, (d) the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada), (e) laws, regulations
and Executive Orders administered under any Sanctions, (f) any law prohibiting
or directed against terrorist activities or the financing or support of
terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B) and (g) any similar
laws enacted in the United States, Canada or any other jurisdictions in which
the parties to this Agreement operate, as any of the foregoing laws have been,
or shall hereafter be, amended, renewed, extended, or replaced and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate, terrorist acts and acts of
war and any regulations promulgated pursuant thereto.

 

‎“Applicable Law” means, (a) any domestic or foreign statute, law (including
‎common and civil law), treaty, code, ordinance, rule, regulation, restriction
or by-law ‎‎(zoning or otherwise); (b) any judgment, order, writ, injunction,
determination, ‎decision, ruling, decree or award; (c) any regulatory or stock
exchange policy, ‎practice, guideline or directive; or (d) any franchise,
licence, qualification, ‎authorization, consent, exemption, waiver, right,
permit or other approval of any ‎Governmental Authority, binding on or affecting
the Person referred to in the ‎context in which the term is used or binding on
or affecting the Assets of such ‎Person, in each case whether or not having the
force of law, provided that, unless ‎specifically included, the Federal Cannabis
Laws are specifically excluded.‎

 

“Applicable Premium” means, in respect of any repayment of an Advance, an amount
equal to 10% of the amount of such Advance being repaid.

 

“Asset” means, with respect to any Person, any property (including real
property), assets and undertakings of such Person of every kind and wheresoever
situate, whether now owned or hereafter acquired (and, for greater certainty,
includes any equity or like interest of such Person in any other Person).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and any Person who is or becomes an assignee in accordance with this
Agreement, in substantially the form of Exhibit 10.6 or any other form approved
by the Agent.

 

“Blocked Person” means any Person:

 

(a)that (i) is identified on the list of “Specially Designated Nationals and
Blocked Persons” published by OFAC and/or any other similar lists maintained by
OFAC pursuant to authorizing statute, executive order or regulation; (ii) (A) is
an agency of the government of a country, (B) an organization controlled by a
country, or (C) resides, is organized or chartered in a country, region or
territory that is the target of comprehensive sanctions under any Sanctions;
(iii) a Person listed in any economic or financial sanctions-related or trade
embargoes-related list of designated Persons maintained under any of the
Anti-Money Laundering and

 



-2-

 

 

  Anti-Terrorism Laws; or (iv) (A) is a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of the
Executive Order or any related legislation or any other similar executive
order(s) or (B) engages in any dealings or transactions prohibited by Section 2
of the Executive Order or is otherwise associated with any such Person in any
manner violative of Section 2 of the Executive Order; and     (b)that is owned
or controlled by or that is acting for or on behalf of, any Person described in
clause (a) above.

 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the board of directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

 

“Borrower” means Acreage Finance Delaware, LLC, a limited liability company
organized under the laws of the State of Delaware, and its successors and
permitted assigns.

 

“Business Day” means any day of the year, other than a Saturday, Sunday or any
day on which banks are closed for business in New York, New York.

 

“Canopy” means Canopy Growth Corporation together with any of its successors or
any Affiliates thereof.

 

“Canopy Option” means the Canopy’s option to acquire all of the issued and
outstanding securities of the Parent in accordance with the Parent’s constating
documents as amended in connection with the plan of arrangement implemented by
the Parent on June 27, 2019.

 

“Capital Expenditures” means expenditures made directly or indirectly which are
considered to be in respect of the acquisition or leasing of capital assets in
accordance with IFRS, including the acquisition or improvement of real property,
plant, machinery or equipment, whether fixed or removable.

 

“Capital Lease” means a lease that would, in accordance with GAAP, be treated as
a balance sheet liability.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
or Canadian federal government or (ii) issued by any agency of the United States
or Canadian federal government the obligations of which are fully backed by the
full faith and credit of the United States or Canadian federal government, (b)
any readily-marketable direct obligations issued by any other agency of the
United States or Canadian federal government, any state of the United States or
any Canadian province or any political subdivision of any such state or province
or any public instrumentality thereof, in each case having a rating of at least
“A-1” from S&P or at least “P-1” from Moody’s, and (c) any commercial paper
rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States; provided, however,
that

 



-3-

 

 

the maturities of all obligations specified in any of clauses (a), (b), and (c)
above shall not exceed three hundred sixty-five (365) days.

 

“Change of Control” means the occurrence of any of the following events: (i) any
Person (or any successor to it continuing from any amalgamation, merger or other
reorganization) or group of Persons acting jointly or in concert (as such
concept is defined in National Instrument 62-104 - Take-over Bids and Issuer
Bids) becoming the owner, directly or indirectly, beneficially or of record, of
Equity Securities representing more than 50% of the aggregate ordinary voting
power represented by the outstanding share capital of the Parent, (ii) any sale,
lease, exchange or other transfer (in one transaction or series of related
transactions) of all or substantially all of the Credit Parties’, on a
consolidated basis, property and assets, (iii) the Parent’s shareholders approve
any plan or proposal for the liquidation or dissolution of the Parent or any of
the Credit Parties, (iv) the Parent ceases to own, directly or indirectly, 100%
of the Equity Securities of the Borrower or any other Credit Party; provided,
however, that none of the following events shall constitute a “Change of
Control”: (a) the acquisition of outstanding Equity Securities by Canopy or an
affiliate thereof pursuant to the Canopy Option, (b) Mr. Kevin Murphy ceasing to
hold Equity Securities representing more or less than 50% of the aggregate
ordinary voting power represented by the outstanding share capital of the
Parent, or (c) any event or circumstance in which the public shareholders of the
Parent immediately prior to such event or circumstance continue to, directly or
indirectly, own substantially all of the Parent’s and its subsidiaries property
and assets through the ownership in a successor to, or assignee of, the Parent
under this Agreement.

 

“Charges” has the meaning specified in Section 11.8.“Closing Date” means the
First Advance Closing Date, the Second Advance Closing Date and/or any
Subsequent Advance Closing Date, as the case may be11.8.

 

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

 

“Collateral” means, collectively, the First Advance Security, the Second Advance
Security and any Subsequent Advance Security any and all Assets in respect of
which the Agent or any other Secured Creditor has or is intended to have a Lien
pursuant to a Security Document.

 

“Connecticut Purchase Agreement” means that certain Membership Interest Purchase
Agreement by and among one or more Affiliates of the Borrower and JW Asset
Management, LLC dated on or about the Second Advance Closing Date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have corresponding meanings.

 

“Controlled Substances Act” means the Controlled Substances Act (21 U.S.C. § 801
et seq.), and any rules or regulations promulgated thereunder as in effect from
time to time.

 



-4-

 

 

“Credit Documents” means collectively, this Agreement, the Guarantees, the
Security Documents, the Parent Side Letter and all other documents (including
any documents with respect to the Collateral) to be executed and delivered to
the Agent and/or the Lender, as applicable, or any of them, by the Credit
Parties, or any of them, from time to time in connection with this Agreement or
any other Credit Document.

 

“Credit Facility” means the credit facility to be made available to the Borrower
by the LenderLenders under this Agreement for the purposes set out in Section
2.3.2.3.

 

“Credit Parties” means collectively, the Borrower and the Guarantors and “Credit
Party” means any one of them.

 

“Debt” of any Person means (without duplication):

 

(a)all indebtedness of such Person for borrowed money, including borrowings of
commodities, prepaid forward sales of commodities, bankers’ acceptances, letters
of credit or letters of guarantee;

 

(b)all indebtedness of such Person for the deferred purchase price of Assets or
services, other than for Assets and services purchased in the ordinary course of
business and paid for in accordance with customary practice and not represented
by a note, bond, debenture or other evidence of Debt;

 

(c)all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Assets acquired by such Person (even though
the rights and remedies of the seller or lender under such agreement in the
event of default are limited to repossession or sale of such Assets);

 

(d)all obligations of such Person represented by a note, bond, debenture or
other evidence of Debt;

 

(e)all obligations under Capital Leases and all obligations under synthetic
leases, in each case, in respect of which such Person is liable as lessee;

 

(f)all obligations with respect to any Equity Securities in the capital of the
Person which, by their terms (or by the terms of any security into which they
are convertible or for which they are exchangeable), or upon the happening of
any event (i) mature or are mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (ii) are redeemable for cash or debt at the sole option
of the holder, or (iii) provide for scheduled payments of dividends in cash;

 

(g)the net amount payable by such Person under Derivatives Agreements, provided
that such amount shall only constitute Debt if such Derivatives Agreements have
been closed out or terminated; and

 

(h)all Debt of another entity of a type described in clauses (a) through (g)
which is directly or indirectly guaranteed by such Person, which is secured by a
Lien on any Assets of such Person, which such Person has agreed (contingently or

 



-5-

 

 

  otherwise) to purchase or otherwise acquire, or in respect of which such
Person has otherwise assured a creditor or other entity against loss.

 

The Debt of any Person shall include the Debt of any other entity (including a
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or
relationship with such entity, except (other than in the case of general partner
liability) to the extent that the terms of such Debt expressly provide that such
Person is not liable therefor.

 

“Default” means an event which, with the giving of notice or passage of time, or
both, would constitute an Event of Default.

 

“Derivatives Agreement” means any agreement relating to a transaction of a type
commonly considered to be a derivatives or hedging transaction or any
combination of such transactions, in each case, whether relating to one or more
of currencies, interest, commodities, securities or other matters, including (i)
any option, collar, floor or cap, (ii) any forward contract, and (iii) any rate
swap, basis swap, commodity swap, cross-currency swap or other swap or contract
for differences.

 

“Disposition” means, with respect to any Asset of any Person, any direct or
indirect sale, lease (where such Person is the lessor), assignment, cession,
transfer, exchange, conveyance, release or gift of such Asset, including by
means of a sale and leaseback transaction, or any reorganization, consolidation,
amalgamation or merger of such Person pursuant to which such Asset becomes the
property of any other Person; and “Dispose” and “Disposed” have meanings
correlative thereto.

 

“Distribution” in respect of any Person means any amount paid, directly or
indirectly, to a shareholder, partner, director, officer or employee of such
Person or a Related Party thereto, including any amount paid by way of
dividends, distribution of partnership profits, withdrawal of capital,
redemption of shares or partnership units, payments of principal, interest or
other amounts on account of indebtedness, salary, bonus, commission, management
fees, directors’ fees or otherwise, or any other direct or indirect payment in
respect of earnings or capital of such Person; except that the following shall
not constitute Distributions (i) payment of commercially reasonable salaries,
bonuses, commissions and directors’ fees from time to time to the officers,
employees and directors of such Person in the ordinary course of business shall
not be considered Distributions, (ii) out-of-pocket legal, accounting and filing
costs, customary indemnifications of officers and directors and other reasonable
and customary company overhead expenses incurred in the ordinary course of
business, (iii) reasonable compensation (including severance, indemnity and
other incentives) to officers and employees incurred in the ordinary course of
business or (iv) distributions for federal income tax purposes.

 

“Dollar” and “$” means the lawful currency of the United States of America.

 

“Environment” means the natural environment (including soil, land, surface or
subsurface strata), surface waters, groundwater, sediment, ambient air
(including all layers of the atmosphere), indoor air, organic and inorganic
matter and living organisms, and any other environmental medium or natural
resource.

 



-6-

 

 

“Environmental Actions” means any summons, citation, notice, directive, order,
claim, litigation, investigation, judicial or administrative proceeding or
judgment from any Person or Governmental Authority involving violations or
alleged violations of Environmental Laws or Releases, exposure to or cleanup of
any Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Credit Party or any of their respective subsidiaries or any
predecessor in interest; (b) onto any facilities which received Hazardous
Materials generated by any Credit Party or any of their subsidiaries or any
predecessor in interest, or (c) with respect to any Environmental Liabilities
and Costs.

 

“Environmental Law” means any and all current or future foreign, federal, state,
provincial or local statutes, laws, common-law doctrine, ordinances, orders,
rules, regulations, judgments, governmental authorizations, or any other
requirements of Governmental Authorities relating to (a) the Environment,
including those Applicable Laws relating to Releases of Hazardous Materials, (b)
protection of the public health and welfare with respect to the exposure to or
the Release of any Hazardous Materials or (c) occupational safety and health,
industrial hygiene or the protection of human, plant or animal health or welfare
(to the extent related to exposure to or management of Hazardous Materials), in
any manner applicable to any Credit Party or any subsidiary thereof.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any actual or alleged
noncompliance with or liability pursuant to any Environmental Law or
Environmental Action, including any condition of the Environment or a Release of
Hazardous Materials from or onto (a) any property presently or formerly owned by
any Credit Party or any Subsidiary thereof or (b) any facility which received
Hazardous Materials generated by any Credit Party or any subsidiary thereof.

 

“Equity Securities” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into or exchangeable for shares of
capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, membership or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equivalent Amount” means, on any day with respect to any two currencies, the
amount obtained in one such currency (the “first currency”) when an amount in
the other currency is converted into the first currency using the Bank of
Canada’s spot rate for the conversion of the applicable amount of the other
currency into the first currency in effect as of 4:30 p.m. (Toronto time) on
such Business Day (or the immediately preceding Business Day if such day is not
a Business Day) or, in the absence of such a spot rate on such day, using such
other rate as the Agent may reasonably select.

 



-7-

 

 

“Event of Default” has the meaning specified in Section 9.1.9.1.

 

“Exchange” means the Canadian Securities Exchange, or such other recognized
exchange in the United States or Canada on which the Parent Shares are then
listed.

 

“Excluded Taxes” means any payment to be made ‎by or on account of any
obligation of the Borrower hereunder or under any other Credit Document, (a)
‎Taxes imposed on or measured by its net income, gross receipts, revenue,
capital gains or capital, and franchise taxes imposed ‎on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws ‎of which such recipient is organized or in which its principal office
is located or, in the case of any ‎Lender, in which its applicable lending
office is located, or that are Other Connection Taxes, (b) any ‎branch profits
taxes or any similar tax imposed by any jurisdiction in which the Lender is
located, (c) ‎in the case of a Foreign Lender, any withholding tax that is
attributable to such Foreign Lender’s failure or ‎inability (other than as a
result of a Changechange in Applicable Law) to comply with Section 8.1(5), and
(d) any Taxes imposed ‎under FATCA.

 

“Executive Order” means Executive Order No. 13224 on Terrorist Financings: -
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on 23rd September, 2001, as amended by
Order No. 132684, as so amended.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or ‎successor ‎version that is substantively
comparable and not materially more onerous to comply with) ‎and ‎any current or
future regulations or official interpretations thereof.‎

 

‎“Federal Cannabis Laws” means the Controlled Substances Act, 21 USC 801 et
‎seq. as it applies to marijuana (including any implementing regulations and
‎schedules in effect at the relevant time) or any other U.S. federal law the
violation of ‎which is predicated upon a violation of the Controlled Substances
Act as it applies ‎to marijuana.‎

 

“First Advance” means an advancethe sum of the aggregate principal amount
advanced under each of Tranche A and Tranche B to the Borrower under the Credit
Facility to the Borrower to be made pursuant to Section 4.1.

 

“First Advance Closing Date(s)” means the date(s) on which the First Advance is
made provided that such First Advance may be made on two separate days.

 

“First Advance Commitment” means anthe commitment of the Lenders to advance
funds to the Borrower under the Credit Facility in an aggregate principal amount
equal to up $22 million asup to the sum of the (a) the Tranche A Commitment and
(b) the Tranche B Commitment, as the same may be reduced in an amount equal to
the amount of any repayments or reductions required or made hereunder with
respect to the First Advance.

 

“First Advance Lender” means IP Investment Company, LLC, a Delaware limited
liability company, or such other Person as the Borrower may select.

 



-8-

 

 

‎“First Advance Maturity Date” means the date which is one yeartwelve (12)
months following the latest First Advance Closing Date or such later date as may
be agreed between the Borrower and the First Advance Lenders., as applicable.‎

 

“First Advance Obligations” means all debts, liabilities and obligations,
present or future, direct or indirect, absolute or contingent, matured or
unmatured, at any time or from time to time due or accruing due and owing by or
otherwise payable by the Borrower or any other Credit Party to the Agent, and
the First Advance Lender, or any of them, in connection with the First Advance
pursuant to the Credit Documents, including the Aggregate Principal Amount of
the First Advance, the Applicable Premium relating to the First Advance, all
accrued interest and all other amounts payable under this Agreement in relation
to the First Advance.Fixed Shares” means the Class E subordinate voting shares
in the capital of the Parent.

 

“First Advance Security” means all personal property securing the First Advance
Obligations pursuant to the First Advance Security Documents.

 

“First Advance Security Documents” means the IP Security Agreement and any other
security documents that the Borrower and the First Advance Lender may agree to
in writing.

 

“Fiscal Year” means any period of twelve (12) consecutive months ending on
December 31 of any calendar year.“Floating Shares” means the Class D subordinate
voting shares in the capital of the Parent.

 

“Foreign Lender” means any Lender that is not organized under the laws of the
jurisdiction in which the Borrower is resident for tax purposes by application
of the laws of that jurisdiction and that is not otherwise considered or deemed
in respect of any amount payable to it hereunder or under any Credit Document to
be resident for income tax or withholding tax purposes in the jurisdiction in
which the Borrower is resident for tax purposes by application of the laws of
that jurisdiction. For the purposes of this definition, Canada and each Province
and Territory thereof shall be deemed to constitute a single jurisdiction and
the United States of America, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Official” means any foreign (i.e., non-U.S.) Governmental Authority, or
of any public international organization, or any foreign political party or
official thereof, or candidate for foreign political office.

 

“Foreign Recipient” means any (a) Foreign Lender, or (b) any other recipient of
any payment from the Borrower, including but not limited to any Agent that is
not organized under the laws of the jurisdiction in which the Borrower is
resident for tax purposes by application of the laws of that jurisdiction and
that is not otherwise considered or deemed in respect of any amount payable to
it hereunder or under any Credit Document to be resident for income tax or
withholding tax purposes in the jurisdiction in which the Borrower is resident
for tax purposes by application of the laws of that jurisdiction. For the
purposes of this definition, Canada and each Province and Territory thereof
shall be deemed to constitute a single jurisdiction and the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

 



-9-

 

 

“Freely Tradable” means, in respect of Parent Shares delivered by the Borrower
to the Lender, Parent Shares which are not “restricted securities” for purposes
or applicable securities laws and not otherwise subject to a hold-period or
restriction on resale pursuant to applicable Canadian or United States
securities laws.

 

“GAAP” means the accounting principles generally accepted in Canada and/or the
United States, as may be adopted by each Credit Party or the Parent, as the
context requires, from time to time in accordance with applicable securities
legislation.

 

“Governing Documents” means (a) (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, (b) any certificate of designation or instrument
relating to the rights of holders (including preferred shareholders) of Equity
Securities in such entity, and (c) any shareholder rights agreement, voting
trusts or other similar agreement to which such entity is a party.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supranational bodies such as the European Union or the
European Central Bank and including a Minister of the Crown, Superintendent of
Financial Institutions or other comparable authority or agency, any securities
exchange and any self-regulatory organization.

 

“Guarantee” means any guarantee of the obligations of the Borrower under this
Agreement entered into by a Guarantor.

 

“Guarantor” means each of the IP Guarantor, Prime Wellness Connecticut, D&B
Wellness Connecticut and TVA Connecticut.

 

“Hazardous Materials” means all chemicals, materials, substances, solid and
hazardous wastes, toxic substances, flammable materials, solvents, radioactive
materials, carcinogens, pesticides, pollutants, contaminants, compounds, in any
form, including petroleum or petroleum distillates and any petroleum
by-products, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas or mold, subject to regulation under, or which may give
rise to liability pursuant to, any Environmental Law.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning specified in Section 11.5(21).

 



-10-

 

 

 

“Information” has the meaning specified in Section 11.13(2).

 

“Intellectual Property” means the trademarks and trademark applications owned or
applied for by the IP Guarantor for use by the IP Guarantor, the Parent or one
of their Affiliates solely outside of the United States, including the
intellectual property therein and goodwill associated therewith, and any and all
new, modified or updated versions thereof and such other new or existing
trademarks, trade names, certification marks, service marks, design marks, word
marks, brands, trade dress, works of authorship, logos and/or other indicia of
origin, whether registered or unregistered, owned by the IP Guarantor, including
those relating to cannabis and/or cannabis-related products, services,
accessories, apparatus, paraphernalia or merchandise. For greater certainty,
Intellectual Property shall not include any trademarks, whether registered or
unregistered, or any other intellectual property of the Parent, the IP Guarantor
and their Affiliates in the United States (including any United States’
territory).

 

“Intellectual Property Purchase Agreement” has the meaning specified in Section
9.3(1)(b).

 

“Interest Shares” has the meaning specified in Section 3.3(1).

 

“Investment” means an investment made or held by a Person, directly or
indirectly, in another Person (whether such investment was made by the
first-mentioned Person in such other Person or was acquired from a third party),
including a contribution of capital and including the acquisition or holding of
the following: all or substantially all of the assets used in connection with a
business; common or preferred shares; debt obligations; partnership interests;
and investments in joint ventures; provided however that if a transaction would
satisfy the definition of “Capital Expenditure” herein and also the definition
of “Investment” herein, it shall be deemed to constitute an Investment and not a
Capital Expenditure.

 

“IP Collateral” means the Intellectual Property in respect of which the Agent or
any Secured Creditor has or will have or is intended to have a Lien pursuant to
the IP Security Agreement.

 

“IP Guarantee” means the guarantee, dated the date hereof, granted by the IP
Guarantor in favour of the Agent, in form and substance satisfactory to the
Agent, as amended, amended and restated, supplemented or otherwise modified from
time to time.

 

“IP Guarantor” means Acreage IP Holdings, LLC, a limited liability company
incorporated under the laws of the State of Nevada, and its successors and
permitted assigns.

 

“IP Security Agreement” means the security agreement dated as of the date hereof
granted by the IP Guarantor in favour of the Agent, in form and substance
satisfactory to the Agent, as amended, amended and restated, supplemented or
otherwise modified from time to time.

 

“Lenders” means each of the First Advance Lender, the Second Advance Lender and
any Subsequent Advance Lender provided that the First Advance Lender, the Second
Advance

 



-11-

 

 

Lender and any Subsequent Advance Lender may be the same Person and any other
Persons from time to time party to this Agreement as a lender, and “Lender”
means any one of them.

 

“Lien” means any mortgage, deed of trust, trust or deemed trust, lien (statutory
or otherwise), pledge, assignment, hypothecation, encumbrance, charge, security
interest, deposit arrangement, royalty interest, claim, right of detention or
seizure, right of distraint, easement, or right of set off (other than a right
of set off arising in the ordinary course), including the interest of a vendor
or a lessor under any conditional sale agreement, title retention agreement or
consignment agreement (or any financing lease having substantially the same
economic effect as any of the foregoing), and any other agreement, trust or
arrangement that in substance secures payment or performance of an obligation.

 

“Material Adverse Effect” means (i) (A) in relation to the Second Advance, a
material adverse effect on the Second Advance Security, or (B) in relation to
the Subsequent Advances, a material adverse effect on the Subsequent Advance
Collateral, (ii) a material adverse effect on the ability of any of the Credit
Parties to perform their material obligations under the Credit Documents to
which they are party, (iiior(ii) a material adverse effect on the rights and
remedies of the Lender, or the Agent (or any of them) under any Credit Document;
or (iv) in respect of the Second Advance, a material adverse effect on the
business, operations, results of operations, assets, liabilities or financial
condition of the Credit Parties (taken as a whole).

 

“Material Agreements” has the meaning specified in Section 5.1(13)(a). “Maturity
Date” means the First Advance Maturity Date, the Second Advance Maturity Date or
any Subsequent Advance Maturity Date, as the case may be.

 

“Notice of Intent” has the meaning specified in Section 9.3(1).

 

“Obligations ” means, collectively, the First Advance Obligations, the Second
Advance Obligations and the Subsequent Advance Obligations, as the case may be,
provided that any obligation or liability under Section 2.5(3) shall not be an
“Obligation”. all debts, liabilities and obligations, present or future, direct
or indirect, absolute or contingent, matured or unmatured, at any time or from
time to time due or accruing due and owing by or otherwise payable by the
Borrower or any other Credit Party to the Agent, and the First Advance Lender,
or any of them, in connection with the First Advance pursuant to the Credit
Documents, including the Aggregate Principal Amount of the First Advance, the
Tranche A Premium, all accrued interest in relation to the Aggregate Principal
Amount of each Tranche and all other amounts payable under this Agreement in
relation to the First Advance.

 

“Other Connection Taxes” means, with respect to the Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Credit Document, or sold or assigned an interest in
any Credit Document).

 



-12-

 

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document, in each case, including any interest, additions to tax or
penalties applicable thereto.

 

“Parent” means Acreage Holdings, Inc., a corporation continued under the laws of
the Province of British Columbia, and its successors and permitted assigns.

 

“Parent Entities” means Parent and the Subsidiaries of Parent that, directly or
indirectly, beneficially own equity interests of the Credit Parties.

 

“Parent Shares ” means Class A subordinate voting shares in the capital of the
Parent that are fully paid and non-assessable; and such “Parent Shares” to be
issued following the exercise of the Canopy Option (if any) shall be deemed to
include any equivalent securities of Canopy, collectively, (i) the Fixed Shares;
and (ii) the Floating Shares.

 

“Parent Side Letter” means the letter, dated the date of the Second Advance,
from Parent and High Street Capital Partners, LLC to the Lender and JW Asset
Management,LLC.Share Offering” has the meaning ascribed thereto in Section
9.3(4).

 

“Pennsylvania Assets” means all of the equity interests in Prime Wellness of
Pennsylvania,

 

LLC.

 

“Permitted Debt” means:

 

(a)the Obligations;

 

(b)all Debt under the ________ Guarantee;

 

(c)any other Debt provided the repayment amount on maturity thereof does not
exceed, in aggregate, $51,000,000 plus 10%;

 

(d)in relation to any Credit Party other than the Borrower and the IP Guarantor,
any Subordinated Debt;

 

(e)in relation to any Credit Party other than the Borrower and the IP Guarantor,
all obligations under Capital Leases;

 

(f)in relation to any Credit Party other than the Borrower and the IP Guarantor,
any guarantee or indemnity in respect of Permitted Debt;

 

(g)any other Debt which the Lender agrees in writing is Permitted Debt;

 

(h)in relation to any Credit Party other than the Borrower and the IP Guarantor,
any Debt arising under a foreign exchange transaction for spot or forward
delivery entered into in connection with protection against fluctuation in
currency rates

 



-13-

 

 

provided that such foreign exchange transaction is not for speculative purposes;
and

 

(i)in relation to any Credit Party other than the Borrower and the IP Guarantor,
any other Debt provided the aggregate principal amount thereof does not exceed
$2,000,000.

 

“Permitted Dispositions” means any sale, transfer, assignment, lease or other
disposal made by any Credit Party other than the Borrower and the IP Guarantor:

 

(a)of inventory in the ordinary course of business;

 

(b)of obsolete or redundant vehicles, plant and equipment for cash;

 

(c)made with the prior written consent of the Lender;

 

(d)of fixed assets where the proceeds of disposal are used to purchase
replacement assets comparable or superior as to type, value and quality;

 

(e)of assets for cash where the consideration (when aggregated with the
consideration for any other sale, transfer, assignment, lease or other disposal
not allowed under paragraphs (a) to (e) above) does not exceed $2,000,000 in any
12 month period.

 

“Permitted Liens” means, in respect of any Credit Party other than the Borrower
and the IP Guarantor (except for paragraph (j) which applies in respect of the
Borrower), any one or more of the following:

 

(a)Liens for Taxes which are not due or delinquent or the validity of which is
being contested at the time by the Person in good faith by proper legal
proceedings if adequate provision has been made for their payment and such Liens
are not executed on or enforced against any of the Assets of any Credit Party;

 

(b)Liens in favour of the Agent and the other Secured Creditors created by the
Security Documents;

 

(c)any Lien or deposit under workers’ compensation, social security or similar
legislation or in connection with bids, tenders, leases or contracts or to
secure related public or statutory obligations, surety and appeal bonds where
required by law;

 

(d)any builders’, mechanics’, materialman’s, carriers’, warehousemen’s and
landlords’ liens and privileges, in each case, which relate to obligations not
yet due or delinquent;

 

(e)any right reserved to or vested in any Governmental Authority by the terms of
any lease, licence, franchise, grant, claim or permit held or acquired by any
Credit Party, or by any statutory provision, to terminate the lease, licence,
franchise,

 



-14-

 

 

grant, claim or permit or to purchase assets used in connection therewith or to
require annual or other periodic payments as a condition of the continuance
thereof;

 

(f)any Lien created or assumed by any Credit Party in favour of a public utility
when required by the utility in connection with the operations of such Credit
Party;

 

(g)any reservations, limitations, provisos and conditions expressed in original
grants from any Governmental Authority;

 

(h)any applicable municipal and other Governmental Authority restrictions
affecting the use of land or the nature of any structures which may be erected
thereon, any minor encumbrance, such as easements, rights-of-way, servitudes or
other similar rights in land granted to or reserved by other Persons,
rights-of-way for sewers, electric lines, telegraph and telephone lines, oil and
natural gas pipelines and other similar purposes, or zoning or other
restrictions applicable to the use of real property by any Credit Party, or
title defects, encroachments or irregularities, that do not detract from the
value of the property or impair its use in the operation of the business of any
Credit Party;

 

(i)customary Liens in respect of service charges in respect of bank accounts;

 

(j)any Lien over the Restricted Account or any funds in the Restricted Account;
and

 

(k)any Lien that secures Permitted Debt referred to under subsections (c), (e)
and/or (f) of the definition of “Permitted Debt”;.

 

“Person” means an individual, sole proprietorship, corporation, limited
liability company, trust, joint venture, association, company, partnership,
institution, public benefit corporation, investment or other fund, Governmental
Authority or other entity, and pronouns have a similarly extended meaning.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the Environment, including, without limitation, the movement of
Hazardous Materials through or in the ambient air, soil, surface or ground
water, or property.

 

“Remedial Action” means all actions taken to (a) investigate, clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the Environment, (b) respond to any Environmental
Actions, (c) prevent or mitigate any Release, or (d) perform pre-remedial
studies and investigations and post-remedial operation and maintenance
activities.

 



-15-

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or the general counsel of the applicable Credit
Party or any Person designated by a Responsible Officer to act on behalf of a
Responsible Officer, or other duly authorized Person acceptable to the Agent;
provided that such designated Person may not designate any other Person to be a
Responsible Officer. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 

“Restricted Account” means the account into which the proceeds of the First
Advance and the Second Advance are deposited provided that, if so agreed between
the Borrower and any Subsequent Advance Lender, such account shall also be the
account into which the proceeds of the applicable Subsequent Advance are
deposited.

 

________ means ________P.

 

___ Credit Agreement” means that certain credit agreement, dated the date
hereof, among _the the  _______ Lender, HSCP CN Holdings ULC, as borrower, and
the Borrower, as guarantor.

 

“_______ Credit Documents” means each of the ________ Credit Agreement, the
_______ Guarantee, all other guarantees and security provided in connection
therewith and all other agreements, instruments and other documents governing or
relating thereto, and “_______ Credit Document” means any of them.

 

“___ Guarantee” means the guarantee, dated the date hereof, among ______ and the
Borrower, whereby Borrower guarantees the HSCP CN Holdings ULC’s obligations
under the ________ Credit Agreement.

 

________ Lender” means ________, and any other Persons made a lender pursuant to
the terms of the ______ Credit Agreement.

 

“Sanctions ” means any of the sanctions programs and related requirements of
Applicable Law administered by (a) the U.S. government, including those
administered by the Treasury Department’s Office of Foreign Assets Control or
the U.S. Department of State, or (b) the Government of Canada, the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, in each case, as renewed, extended, amended, or replaced.

 

“Second Advance” means an advance under the Credit Facility to the Borrower to
be made pursuant to Section 4.2.

 

“Second Advance Closing Date” means the date on which the Second Advance is
made.

 

“Second Advance Commitment” means an amount equal to up to $20 million as may be
reduced in an amount equal to the amount of any repayments or reductions
required or made hereunder with respect to the Second Advance.

 



-16-

 

 

“Second Advance Lender” means IP Investment Company, LLC, a Delaware limited
liability company, or such other Person as the Borrower may select.

 

‎“Second Advance Maturity Date” means the date which is one year following the
Second Advance Closing Date or such later date as may be agreed between the
Borrower and the Second Advance Lenders.

 

“Second Advance Obligations” means all debts, liabilities and obligations,
present or future, direct or indirect, absolute or contingent, matured or
unmatured, at any time or from time to time due or accruing due and owing by or
otherwise payable by the Borrower or any other Credit Party to the Agent, and
the Second Advance Lender, or any of them, in connection with the Second Advance
pursuant to the Credit Documents, including the Aggregate Principal Amount of
the Second Advance, the Applicable Premium relating to the Second Advance, all
accrued interest and all other amounts payable under this Agreement in relation
to the Second Advance.

 

“Second Advance Security” means all personal property securing the Second
Advance Obligations pursuant to the Second Advance Security Documents.

 

“Second Advance Security Documents” means the pledge agreement described in
Section 7.1(a) and the IP Security Agreement.

 

“Secured Creditors” means, as applicable, the Agent and the Lenders.

 

“Security” means, at any time, the Liens in favour of the Secured Creditors, or
any of them, in the Collateral securing their obligations under this Agreement
and the other Credit Documents.

 

“Security Documents” means the IP Security Agreement and any other security
documents that the Borrower and the First Advance Lender may agree to in
writing.

 

“Solvent” means, (a) with respect to any Person organized under the laws of
Canada or any province or territory thereof, on a particular date, that on such
date, (i) such Person is not for any reason unable to meet its obligations as
they generally become due, (ii) such Person has not ceased paying its current
obligations in the ordinary course of business as they generally become due, and
(iii) the aggregate property of such Person is, at a fair valuation, sufficient,
or, if disposed of at a fairly conducted sale under legal process, would be
sufficient, to enable payment of all its obligations, due and accruing due, and
(b) with respect to any Person organized under the laws of a jurisdiction
located within the United States on a particular date, that on such date (i) the
fair value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the liability of such Person
on its debts as they become absolute and matured, (iii) such Person does not
intend to, and does not believe that it will, incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they mature and (iv)
such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent

 



-17-

 

 

liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Subordinated Debt” means indebtedness of any Credit Party to any Person which
the Lenders in their sole discretion have consented to in writing and in respect
of which the holder thereof has entered into a subordination, postponement and
standstill agreement in favour of the Agent in form and substance reasonably
satisfactory to the Agent which shall provide (among other things) that: (A) the
maturity date of such indebtedness is later than the latest First Advance
Maturity Date; (B) the holder of such indebtedness may not receive any payments
on account of principal or interest thereon (except to the extent, if any,
expressly permitted therein); (C) any security held in respect of such
indebtedness is subordinated to the Security; (D) the holder of such
indebtedness may not take any enforcement action in respect of any such security
(except to the extent, if any, otherwise expressly provided therein) without the
prior written consent of the Agent; and (E) any enforcement action taken by the
holder of such indebtedness will not interfere with the enforcement action (if
any) being taken by the Agent in respect of the Security.

 

“Subsequent Advance” means an advance under the Credit Facility to the Borrower
to be made pursuant to Section 4.3.

 

“Subsequent Advance Closing Date” means any date on which a Subsequent Advance
is made.

 

“Subsequent Advance Commitment” means an amount equal to up $68 million as may
be reduced in an amount equal to the amount of any repayments or reductions
required or made hereunder with respect to any Subsequent Advance.

 

“Subsequent Advance Lender” means IP Investment Company, LLC, a Delaware limited
liability company, or such other Person as the Borrower may select.

 

‎“Subsequent Advance Maturity Date” means such date as may be agreed between the
Borrower and the Subsequent Advance Lender.

 

“Subsequent Advance Obligations” means all debts, liabilities and obligations,
present or future, direct or indirect, absolute or contingent, matured or
unmatured, at any time or from time to time due or accruing due and owing by or
otherwise payable by the Borrower or any other Credit Party to the Agent, and
the Subsequent Advance Lender, or any of them, in connection with a Subsequent
Advance pursuant to the Credit Documents, including the Aggregate Principal
Amount of such Subsequent Advance, the Applicable Premium relating to such
Subsequent Advance (if any), all accrued interest and Fees and all other amounts
payable under this Agreement in relation to such Subsequent Advance.

 

“Subsequent Advance Security” means such Liens as may be agreed between the
Borrower and any Subsequent Advance Lender.

 



-18-

 

 

“Subsequent Advance Security Documents” means each security document that may be
entered into in order to grant the Subsequent Advance Security in favour of the
Agent and/or the Subsequent Advance Lender.

 

“Subsidiaries” means the subsidiaries of the Parent.

 

“subsidiary” means with respect to any Person (the “parent”) at any date, (i)
any corporation, limited liability company, association or other business entity
of which securities or other ownership interests representing more than 50% of
the voting power of all equity interests entitled to vote in the election of the
Board of Directors thereof are, as of such date, owned, controlled or held by
the parent and/or one or more subsidiaries of the parent, (ii) any partnership,
(x) the sole general partner or the managing general partner of which is the
parent and/or one or more subsidiaries of the parent or (y) the only general
partners of which are the parent and/or one or more subsidiaries of the parent
and (iii) any other Person that is otherwise Controlled by the parent and/or one
or more subsidiaries of the parent.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Third Party” means a third party designated by the Borrower.

 

“Third Party IP Purchase Deadline” has the meaning specified in
Section 9.3(1)(b).

 

“Third Party Offer” has the meaning specified in Section 9.3(1)(a).

 

“Tranche” means each of Tranche A and/or Tranche B, as applicable.

 

“Tranche A” has the meaning set out in Section 2.2(1).

 

“Tranche A Commitment” means the commitment of each Lender to advance funds to
the Borrower under the Credit Facility in an aggregate principal amount up to $1
million, as the same may be reduced in an amount equal to the amount of any
repayments or reductions required or made hereunder with respect to Tranche A.

 

“Tranche A Interest Shares” has the meaning specified in Section 3.3(1)(a).

 

“Tranche A Premium” means, in respect of any repayment of Tranche A only, an
amount equal to ten percent (10%) of the amount of Tranche A being repaid.

 

“Tranche B” has the meaning set out in Section 2.2(2).

 

“Tranche B Commitment” means the commitment of each Lender to advance funds to
the Borrower under the Credit Facility in an aggregate principal amount up to
$21 million, as the same may be reduced in an amount equal to the amount of any
repayments or reductions required or made hereunder with respect to Tranche B.

 



-19-

 

 



“Tranche B Interest Rate” means, in respect of Tranche B only, the rate of
twelve percent (12%) per annum.

 

“U.S. Dollars” and “U.S. $” means lawful money of the United States of America.

 

Section 1.2 Gender and Number.

 

Any reference in the Credit Documents to gender includes all genders and words
importing the singular number only include the plural and vice versa.

 

Section 1.3 Headings, etc.

 

The provision of a Table of Contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenient reference
only and are not to affect the interpretation of this Agreement.

 

Section 1.4 Currency.

 

All references in the Credit Documents to $ or dollars, unless otherwise
specifically indicated, are expressed in the currency of the United States of
America.

 

Section 1.5 Certain Phrases, etc.

 

In any Credit Document (i) (y) the words “including” and “includes” mean
“including (or includes) without limitation” and (z) the phrase “the aggregate
of”, “the total of”, “the sum of”, or a phrase of similar meaning means “the
aggregate (or total or sum), without duplication, of”, (ii) in the computation
of periods of time from a specified date to a later specified date, unless
otherwise expressly stated, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding”, and references to “this
Agreement”, “hereof” and “herein” and like references refer to such Credit
Document and not to any particular Article, Section or other subdivision of such
Credit Document.

 

Section 1.6 Non-Business Days.

 

Whenever any payment to be made hereunder shall be stated to be due or any
action to be taken hereunder shall be stated to be required to be taken on a day
other than a Business Day, such payment shall be made or such action shall be
taken on the next succeeding Business Day and, in the case of the payment of any
amount, the extension of time shall be included for the purposes of computation
of interest, if any, thereon.

 

Section 1.7 Accounting Terms.

 

All accounting terms not specifically defined in this Agreement shall be
interpreted in accordance with GAAP. If there occurs a material change in GAAP,
including as a result of a conversion to International Financial Reporting
Standards and, as a result, an amount required to be determined hereunder would
be materially different (as determined by the Borrower or the Agent), the
Borrower and the Agent shall negotiate in good faith to revise (if appropriate)
the relevant covenants to give effect to the intention of the parties under this
Agreement as at the

 



-20-

 

 

date hereof, and any new covenant shall be subject to approval by the Lender.
Until the successful conclusion of any such negotiation and approval by the
Lender, and/or if the Borrower and the Lender cannot agree on revisions to the
covenants within thirty (30) days following the implementation of the change,
the Borrower shall thereafter make all calculations for the purpose of
determining compliance with the financial covenants contained herein both under
GAAP in existence as at the date hereof and GAAP subsequently in effect and
applied by the Borrower.

 

Section 1.8 Rateable Portion of First Advance.

 

References in this Agreement to a Lender’s rateable portion of the First
Advance, any portion or Tranche thereof, or rateable share of Interest Shares
orany payments of principal, interest (including, for greater certainty, Tranche
A Interest Shares), fees or any other amount, shall mean and refer to a rateable
portion or share as nearly as may be rateable in the circumstances, as
determined in good faith by the Agent. Each such determination by the Agent
shall be prima facie evidence of such rateable share.

 

Section 1.9 Incorporation of Schedules and Exhibits.

 

The schedules and exhibits attached to this Agreement shall form an integral
part of it.

 

Section 1.10 Conflict.

 

The provisions of this Agreement prevail in the event of any conflict or
inconsistency between its provisions and the provisions of any of the other
Credit Documents.

 

Section 1.11 Certificates.

 

Any certificate required by the terms of this Agreement or any Credit Document
to be given by any officer of the Borrower for and on behalf of any Credit Party
shall be given without any personal liability on the part of the officer giving
the certificate.

 

Section 1.12 Permitted Liens.

 

Any reference in this Agreement or any of the other Credit Documents to a
Permitted Lien or a Lien permitted by this Agreement is not intended to
subordinate or postpone, and shall not be interpreted as subordinating or
postponing, or as any agreement to subordinate or postpone, any Lien created by
any of the Credit Documents to any Permitted Lien or any Lien permitted
hereunder, it being the intention of the parties that all Liens created pursuant
to the Security shall at all times rank as first priority Liens, including in
priority to Permitted Liens and all other Liens or other obligations whatsoever,
subject only to Permitted Liens which under Applicable Law rank in priority
thereto.

 

Section 1.13 References to Agreements.

 

Except as otherwise provided in this Agreement, any reference in this Agreement
to any agreement or document means such agreement or document as the same may
have been or may from time to time be amended, modified, extended, renewed,
restated, replaced or supplemented in accordance herewith and therewith.

 



-21-

 

 

 



 

Section 1.14 Statutes.

 

Except as otherwise provided in this Agreement, any reference in this Agreement
to a statute refers to such statute and all rules and regulations made under it
as the same may have been or may from time to time be amended, re-enacted or
replaced.

 

Section 1.15 Currency Equivalents Generally.

 

Any amount specified in Article 5,5, Article 6 or Article 9 to be in U.S.
Dollars shall also include the Equivalent Amount of such amount in any currency
other than U.S. Dollars. For purposes of determining compliance with Section 6.2
with respect to any transaction in a currency other than U.S. Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of exchange occurring after the time such transaction occurs but, for the
avoidance of doubt, the foregoing provisions of this Section 1.15 shall
otherwise apply to Section 6.2.6.2.

 

ARTICLE 2
CREDIT FACILITIES

Section 2.1 Availability and Advances.

 

On the terms and conditions of this Agreement:, the First Advance Lender
establishes in favour of the Borrower the Credit Facility in a maximum aggregate
principal amount equal to the First Advance Commitment. The First Advance Lender
agrees to make the First Advance to the Borrower in accordance with the First
Advance Commitment on the First Advance Closing Date.

 

(1)the First Lender agrees to make the First Advance to the Borrower in
accordance with the First Advance Commitment on the First Advance Closing Date;

 

(2)the Second Lender agrees to make the Second Advance to the Borrower in
accordance with the Second Advance Commitment on the Second Advance Closing
Date; and

 

(3)the Subsequent Lender agrees to make each Subsequent Advance to the Borrower
in accordance with the Subsequent Advance Commitment on the applicable
Subsequent Advance Closing Date.

 

Section 2.2 Commitments and Facility Limits.

 

(1)The First Advance, when made, shall permanently reduce the First Advance
Commitment by the amount of the First Advance.

 

The SecondFirst Advance, when made, shall permanently reduce the Second Advance
Commitment by the amount of the Second Advance. Each Subsequent Advance, when
made, shall permanently reduce the Subsequent Advance Commitment by the amount
of such Subsequent Advance. shall comprise the following tranches:

 

(1)a tranche in the maximum aggregate principal amount equal to the Tranche A
Commitment (“Tranche A”); and

 

-22-

 

 

(2)a tranche in the maximum aggregate principal amount equal to the Tranche B
Commitment (“Tranche B”).

 

The Credit Facility does not revolve and any amount repaid or prepaid, as the
case may be, under the Credit Facility cannot be reborrowed and will not
increase or re-instate anythe First Advance Commitment or any part or Tranche
thereof, rateably by the amount repaid or prepaid, as the case may be.

 

Section 2.3 Use of Proceeds.

 

The Borrower shall use the proceeds of the First Advance and the Second Advance
exclusively as cash collateral for purposes of the credit facility established
pursuant to the ‎________ Credit Agreement, provided that if the Borrower and
any Subsequent Advance Lender so agree, the Borrower shall also use the proceeds
of the applicable Subsequent Advance as cash collateral for purposes of the
credit facility established pursuant to the ‎________Credit Agreement.

 

Section 2.4 Mandatory Repayments.

 

(a)The Borrower shall repay:

 

(1)(i) the Aggregate Principal Amount of the First AdvanceTranche A then
outstanding and the ApplicableTranche A Premium thereon on the First Advance
Maturity Date; and

 

(ii)

 

(2)the Aggregate Principal Amount of the Second Advance then outstanding and the
Applicable Premium thereon on the Second Advance Maturity Date; and

 

(iii) the Aggregate Principal Amount of any Subsequent Advance then outstanding
and the Applicable Premium (if applicable) thereon on the Subsequent Advance
Maturity Date.

 

(b)If, prior to the date that is four months from the Second Advance Closing
Date, Parent or its Affiliates has not (i) borrowed or otherwise raised debt or
equity capital from ‎________ or another lender of at least an additional
US$65,000,000, or (ii) the Borrower has not repaid the Second Advance by (A)
paying the amount of the Second Amount Advance and the Applicable Premium
thereon to the Second Advance Lender and (B) concurrently with such payment
delivering to the Second Advance Lender that number of Interest Shares equal to
480,000 less the number of Second Advance Interest Shares delivered to the
Second Advance Lender prior to such repayment date, the Second Advance Lender
shall have the right to accelerate the maturity of the Second Advance. If this
acceleration occurs, (i) the Borrower shall immediately cause the release of the
Connecticut Purchase Agreement from escrow, which provides for the transfer of
the collateral described in the Second Advance Security Document described in
Section 7.1(a) to the Lender in full satisfaction of the Aggregate Principal
Amount of the Second Advance and the Applicable Premium thereon (being, for the
avoidance of doubt, US$22,000,000 in principal amount), and (ii) the Borrower
will deliver to the Second Advance Lender a

 



-23-

 

 

number of Interest Shares equal to 480,000 less the number of Second Advance
Interest Shares delivered to the Second Advance Lender prior to such date.
Tranche B then outstanding on the First Advance Maturity Date.

 

Section 2.5 Prepayments; Termination and Reductions of Commitments.

 

(1) The Borrower may, in its discretion, prepay the Aggregate Principal Amount
of the First Advance, the Second Advance and/or any Subsequent Advance (in whole
or in part) then outstanding upon five Business Days’ notice to the Agent (which
notice shall state the proposed date of prepayment and, the principal amount
being prepaid and the amount of any accrued and unpaid interest on such
Aggregate Principal Amount that the Borrower, in its discretion, may elect to
prepay upon such prepayment). The Borrower shall, on the date specified in such
prepayment notice, pay to the Lender the Aggregate Principal Amount of the First
Advance outstanding being prepaid together with the ApplicableTranche A Premium
relating to the amount being prepaid. portion of Tranche A being prepaid at such
time and any accrued and unpaid interest on such Aggregate Principal Amount that
the Borrower has elected to prepay. For greater certainty, in the event that the
Borrower prepays the entire Aggregate Principal Amount of the First Advance
Lender or, the SecondFirst Advance Lender, as applicable, shall be entitled to
receive allon the date of such prepayment all Tranche A Interest Shares that
have yet to be issued to such Lenderthe First Advance Lender would otherwise
have been entitled to receive pursuant to Section 3.3 upon repayment of the
First Advance or the Second Advance contemplated in this Section 2.5(1)(a) as
though the FristFirst Advance or the Second Advance, as applicable, washad been
outstanding until its applicableon the First Advance Maturity Date. Once given a
prepayment notice shall be irrevocable.

 

Section 2.6 Payments under this Agreement.

 

(1)All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or set-off. Unless otherwise
expressly provided in this Agreement, the Borrower shall (i) make any payment
required to be made by it to a Lender by depositing the amount of the payment
with the Agent in immediately available funds not later than 12:00 p.m.
(Toronto, Ontario time) on the date the payment is due, and (ii) with respect to
any prepayment, provide to the Agent, upon one (1) Business Day’s notice to the
Agent, a notice of prepayment which shall be irrevocable and binding on the
Borrower and shall specify the date of repayment.

 

(2)Payments made hereunder shall be made on a Business Day. Payments received by
the Agent, before 12:00 p.m. (Toronto, Ontario time) on a Business Day will be
given value on that Business Day. All payments received by the Agent after 12:00
p.m. (Toronto, Ontario time) will be given value on the next following Business
Day.

 

(3)The Borrower shall make each such payment under the Credit Documents in U.S.
Dollars.

 



-24-

 

 

Section 2.7 Application of Payments and Prepayments.

 

(1)

All prepayments under the Credit Facility pursuant to Section 2.5, excluding the
Applicable Premium2.5 (i) in respect of principal, shall be applied by the Agent
to the applicablein reduction of the Borrower’s obligation to pay any amounts on
account of the Aggregate Principal Amount under the First Advance, (ii) in
respect of the Tranche A Premium, in reduction of the Borrower’s obligation to
pay any amounts on account of the Tranche A Premium, and (iii) in respect of
interest (including, for greater certainty, Tranche A Interest Shares), shall be
applied by the Agent in reduction of the Borrower’s obligation to pay any
accrued and unpaid interest (including, for greater certainty, Tranche A
Interest Shares) on the Aggregate Principal Amount of the First Advance.

   

(2)Subject to Sections 2.4(bSection 2.7(1), 9.3(2) and 9.4, if at any time
insufficient funds are received by and available to the Agent to pay fully all
Obligations then due hereunder then such funds shall be applied (i) first, in
reduction of the Borrower’s obligation to pay any expenses, claims or losses
referred to in Section 11.5,11.5, (ii) second, in reduction of the Borrower’s
obligation to pay the Applicableinterest on any Obligations (including, for
greater certainty, Tranche A Interest Shares) and the Tranche A Premium, and
(iii) third, in reduction of the Borrower’s obligation to pay any amounts due
and owing on account of any unpaid principal amount of any unpaid Aggregate
Principal Amount of the First Advance which areis due and owing.

 

Section 2.8 Computations of Interest.

 

(1)All computations of interest shall be made by the Agent taking into account
the ‎actual number of days occurring in the period for which such interest is
payable and on the basis ‎of a year of 365 days.‎

 

(2)If any provision of this Agreement or of any of the other Credit Documents
would obligate any Credit Party to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate which would be
prohibited by Applicable Law or would result in a receipt by such Lender of
interest at a criminal rate then, notwithstanding such provisions, such amount
or rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by Applicable Law or so result in a receipt by such Lender of
interest at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows: firstly, by reducing the amount or rate of interest
required to be paid to such Lender under the applicable Credit Document
(including by reducing the ApplicableTranche A Premium), and thereafter, by
reducing any fees, commissions, premiums and other amounts (including the number
of Tranche A Interest Shares) required to be paid to such Lender which would
constitute “interest” for purposes of Applicable Law.

 



-25-

 

 

ARTICLE 3
ADVANCES

 

Section 3.1 The First Advance.

 

[Intentionally deleted.]

 

Section 3.2 Reliance upon Borrower’s Authority.

 

On or prior to the First Advance Closing Date, the Borrower shall deliver to the
Agent a written notice setting forth (a) the Restricted Account to which the
Agent is authorized to transfer the proceeds of eachthe First Advance requested
by the Borrower, and (b) the names of the officers authorized to request suchthe
First Advance on behalf of the Borrower, and shall provide the Agent with a
specimen signature of each such officer. The Agent shall be entitled to rely
conclusively on such officer’s authority to request eachthe First Advance on
behalf of the Borrower, the proceeds of which are to be transferred to the
Restricted Account pursuant to the immediately preceding sentence. The Agent
shall have no duty to verify the identity of any individual representing himself
as one of the officers authorized by the Borrower to make such requests on its
behalf. The crediting of anthe First Advance to the Restricted Account shall
conclusively establish the obligation of the Borrower to repay suchthe First
Advance as provided herein.

 

Section 3.3 Interest on AdvancesFirst Advance.

 

(1)The Borrower shall pay interest on the unpaid principal amount of the
AdvancesAggregate Principal Amount of the First Advance and such interest shall
accrue on the Aggregate Principal Amount of the First Advance from the date such
amount is advanced to the Borrower, both before and after the First Advance
Maturity Date, default and judgment until actual payment in full as follows:

 

(a)from the first Advance Closing Date until the principal amount of the First
Advance is repaid in full, by the delivery to the Lender of an aggregate of
27,333 Parent Shares per month (the “First Advance Interest Shares”);in respect
of the Aggregate Principal Amount of Tranche A only, by delivery to the Lender
of a maximum aggregate number of 16,799 Fixed Shares and 7,199 Floating Shares
(collectively, the “Tranche A Interest Shares”), which shall be paid and
delivered monthly in eleven equal installments of 1,527 Fixed Shares and 564
Floating Shares on the last day of each successive month commencing on the last
day of the calendar month immediately following the date on which the First
Advance is fully advanced to the Borrower with the balance of the Tranche A
Interest Shares to be paid and delivered to the Lender on the First Advance
Maturity Date; and

 

(b)from the Second Advance Closing Date until the principal amount of the Second
Advance is repaid in full, by the delivery to the Lender of an aggregate of
40,000 Parent Shares per month (the “Second Advance Interest Shares”); and

 

(b)(c) from any Subsequent Advance Closing Date until the principal amount of
such Subsequent Advance is repaid in full, by the delivery to the Lender of an
aggregate of Parent Shares to be agreed between the Borrower and the applicable

 



-26-

 

 

Subsequent Advance Lender (the “Subsequent Advance Interest Shares” and,
together with the First Advance Interest Shares and the Second Advance Interest
Shares, the “Interest Shares”).in respect of the Aggregate Principal Amount of
Tranche B only, at the Tranche B Interest Rate, calculated annually based on the
actual number of days elapsed and payable in cash on the First Advance Maturity
Date.

 

Any reference herein of delivery to the Lender means to the Lender or as
directed in writing by the Lender or to the owners of the Lender.

 

(2)If the Borrower:

 

(a)prepays the First Advance pursuant to Section 2.5 prior to the First Advance
Maturity Date, the Borrower shall deliver to the First Advance Lender such
number of Parent Shares as is equal to the difference between 328,000 Parent
Shares and the aggregate amount of Interest Shares previously delivered to the
First Advance Lender pursuant to Section 3.3(1)(a);

 

(b)prepays the Second Advance pursuant to Section 2.5 prior to the Second
Advance Maturity Date, the Borrower shall deliver to the Second Advance Lender
such number of Parent Shares as is equal to the difference between 480,000
Parent Shares and the aggregate amount of Interest Shares previously delivered
to the Second Advance Lender pursuant to Section 3.3(1)(b); or

 

(c)prepays a Subsequent Advance pursuant to Section 2.5 prior to the applicable
Subsequent Advance Maturity Date, the Borrower shall deliver to the applicable
Subsequent Advance Lender such number of Parent Shares as the Borrower and the
applicable Subsequent Lender may agree.

 

(2)(3) The Borrower shall use its best efforts to cause the Interest Shares to
be, when delivered to the Lenders hereunder, Freely Tradable. Notwithstanding
any other provision of this Agreement, the Lenders acknowledge and agree that
(i) no Interest Shares need be delivered by the Borrower prior to May 31, 2020
or such earlier date as the Borrower may determine (the “First Delivery Date”)
(or within 30 days of any date upon which the Interest Shares are deliverable
hereunder following the First Delivery Date), (ii) the Borrower’s obligation to
deliver Second Advance Interest Shares shall cease at any time while the Second
Advance is outstanding should the Borrower fail to deliver Freely Tradeable
Second Advance Interest Shares on or prior to the First Delivery Date and, in
respect of all Second Advance Interest Shares deliverable after the First
Delivery Date, within 30 days of such prescribed delivery date, and (iii)
following the cessation of the Borrower’s obligations to deliver Second Advance
Interest Shares as contemplated in (ii), the Borrower shall satisfy all
deliveries of Second Advance Interest Shares for which Interest Shares have not
been previously delivered with a cash payment to the Second Advance Lender in
place of Interest Shares on each applicable Second Advance Interest Shares
delivery date in an amount equal to the 30 day volume weighted average price per
Parent Share on the Exchange multiplied by the applicable number of

 



-27-

 

 

    such Second Advance Interest Shares to be delivered on such date. Tranche A
Interest Shares to be, when delivered to the Lenders hereunder, Freely Tradable.

 

(4)Subject to Section 3.3(3) above, Interest Shares shall be payable monthly in
arears on the last Business Day of each month during which the applicable
Advance is outstanding.

 

(3)(5) Each Lender shall hold all Tranche A Interest Shares received by it in a
segregated account and shall not comingle the Tranche A Interest Shares with any
other Parent Shares. The Lenders each hereby covenant that they will, promptly,
and in any event within 24 hours, advise the Borrower in writing of any
disposition of any Tranche A Interest ShareShares.

 

ARTICLE 4
CONDITIONS OF LENDING

 

Section 4.1 Conditions Precedent to the First Advance.

 

The obligation of the First Advance Lender to make the First Advance under the
Credit Facility is subject to fulfilment of the following conditions precedent
at the time the First Advance is made available, provided that the First Advance
may be advanced over two separate days:

 

(a)no Default or Event of Default has occurred or is continuing or would arise
immediately after giving effect to or as a result of the First Advance;    

(b)the representations and warranties of the Credit Parties contained in
Article 5 and in each of the other Credit Documents are true and correct on the
First Advance Closing Date as if such representations and warranties were made
on that date;

 

(c)no litigation is pending or threatened in writing against one or more of the
Credit Parties that, if decided adversely, would reasonably be expected to have
a Material Adverse Effect;    

(d)the First Security shall have been executed and delivered, all registrations
necessary or desirable in connection therewith shall have been made, and all
legal opinions and other documentation reasonably required by the First Advance
Lender in connection therewith shall have been executed and delivered, all in
form and substance reasonably satisfactory to the Agent and the First Advance
Lender;    

(e)the Agent having received, in form and substance and dated a date reasonably
satisfactory to the First Advance Lender and its counsel:    

(i)an executed copy of this Agreement, the IP Guarantee and the First Advance
Security Documents;    

(ii)(x) searches shall have been conducted in all jurisdictions and (y)
deliveries of all consents, approvals, acknowledgements,

 



-28-

 

 



    confirmations, undertakings, subordinations, discharges, waivers and other
documents and instruments to the Agent shall have been made, which, in each
case, are desirable or required to make effective the First Advance Security and
to ensure the perfection and the first-ranking priority of the First Advance
Security subject only to Permitted Liens which rank by law in priority;

 

(iii)certified copies of (i) the charter documents of each Credit Party; (ii)
all resolutions of the Board of Directors or members, as the case may be, of
each Credit Party approving the borrowing and other matters contemplated by this
Agreement and the other Credit Documents, and (iii) a list of the officers and
directors authorized to sign agreements together with their specimen signatures;
   

(iv)a good standing certificate or like certificate with respect to each Credit
Party issued by the appropriate Governmental Authority of the jurisdiction of
its organization;    

(v)all approvals, acknowledgments and consents of all Governmental Authorities
and other Persons which are required to be obtained by the Borrower in order to
complete the transactions contemplated by this Agreement and to perform its
obligations under any Credit Document to which it is a party;    

(vi)opinions from the counsel for each Credit Party regarding its corporate
status, the due authorization, execution, delivery and enforceability of the
Credit Documents provided by it, and such other matters as the Agent and the
Lenders may reasonably require;

 

(vii)the documentation and other information that is required by the Agent and
the First Advance Lender pursuant to Anti-Money Laundering and Anti-Terrorism
Laws and applicable “know your client” laws and regulations; and    

(viii)copies of the fully executed ‎________ Credit Agreement and the other
‎________ Credit Documents..

 

Section 4.2 Conditions Precedent to the Second Advance

 

The obligation of the Second Lender to make the Second Advance under the Credit
Facility is subject to fulfilment of the following conditions precedent at the
time the Second Advance is made available:

 

(a)no Default or Event of Default has occurred or is continuing or would arise
immediately after giving effect to or as a result of the Second Advance;

 

(b)the Second Security shall have been executed and delivered, all registrations
necessary in connection therewith shall have been made, and all legal opinions

 



-29-

 

 

and other documentation reasonably required by the Second Advance Lender in
connection therewith shall have been executed and delivered, all in form and
substance reasonably satisfactory to the Agent and the Second Advance Lender;

 

(c)the Agent having received, in form and substance and dated a date reasonably
satisfactory to the Second Advance Lender and its counsel:

 

(i)an executed copy of the Guarantees (other than the IP Guarantee) and the
Security Advance Security Documents; and

 

(ii)opinions from the counsel for each Credit Party regarding its corporate
status, the due authorization, execution, delivery and enforceability of the
Second Advance Security Documents.

 

Section 4.3 Conditions Precedent to any Subsequent Advance

 

The obligation of any Subsequent Advance Lender to make a Subsequent Advance
under the Credit Facility is subject to fulfilment of the following conditions
precedent at the time such Subsequent Advance is made available:

 

(a)no Default or Event of Default has occurred or is continuing or would arise
immediately after giving effect to or as a result of such Subsequent Advance;

 

(b)the Subsequent Security (if any) shall have been executed and delivered, all
registrations necessary in connection therewith shall have been made, and all
legal opinions and other documentation reasonably required by the applicable
Subsequent Advance Lender in connection therewith shall have been executed and
delivered, all in form and substance reasonably satisfactory to the Agent and
such Subsequent Advance Lender;

 

(c)the Agent having received, in form and substance and dated a date reasonably
satisfactory to such Subsequent Advance Lender and its counsel:

 

(i)an executed copy of the Subsequent Advance Security Documents (if any); and

 

(ii)opinions from the counsel for each Credit Party regarding its corporate
status, the due authorization, execution, delivery and enforceability of the
Subsequent Advance Security Documents (if any).

 

Section 4.2 Section 4.4 Waiver of Conditions Precedent.

 

The conditions precedents set out in Section 4.1 are inserted for the sole
benefit of the First Advance Lender and may be waived only by the First Advance
Lender. The conditions precedents set out in Section 4.2 are inserted for the
sole benefit of the Second Advance Lender and may be waived only by the First
Advance Lender. The conditions precedents set out in

 



-30-

 

 

Section 4.3 are inserted for the sole benefit of the applicable Subsequent
Advance Lender and may be waived only by such Subsequent Advance Lender.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES –

Section 5.1 Representations and Warranties.

Each Credit Party represents and warrants to the Agent and each Lender,
acknowledging and confirming that the Agent and each Lender is relying on such
representations and warranties without independent inquiry in entering into this
Agreement and providing the AdvancesFirst Advance that:

 

(1)Incorporation and Qualification. Each of the Credit Parties is a company duly
organized and validly existing under the laws of its jurisdiction of
organization. Each of the Credit Parties is qualified, licensed or registered to
carry on business under the laws applicable to it in all jurisdictions in which
such qualification, licensing or registration is necessary or where failure to
be so qualified would have a Material Adverse Effect;    

(2)Power. Each of the Credit Parties has all requisite entity power and
authority to (i) own, lease and operate its properties and assets and to carry
on its business as now being conducted by it, and (ii) enter into and perform
its obligations under the Credit Documents to which it is a party;    

(3)Conflict With Other Instruments. The execution and delivery by each of the
Credit Parties and the performance by each of them of their respective
obligations under, and compliance with the terms, conditions and provisions of,
the Credit Documents to which they are a party will not (i) conflict with or
result in a breach of any of the terms or conditions of (u) their respective
organization documents, (v) any Applicable Law (including with respect to the
Borrower and the IP Guarantor only, all Federal Cannabis Laws) in any material
respect, or (w) any contractual restriction binding on or affecting them or
their respective Assets, or (ii) result in, require or permit (x) the imposition
of any Lien in, on or with respect to any of their respective Assets (except in
favour of the Agent and the Secured Creditors) or (y) the acceleration of the
maturity of any indebtedness binding on or affecting any Credit Party;    

(4)Entity Action, Governmental Approvals, etc. The execution and delivery of
each of the Credit Documents by each of the Credit Parties, in each case, to the
extent a party thereto and the performance by each of the Credit Parties of
their respective obligations under the Credit Documents, in each case, to the
extent a party thereto, have been duly authorized by all necessary entity action
including the obtaining of all necessary equity owner consents. No
authorization, consent, approval, registration, qualification, designation,
declaration or filing with any Governmental Authority or other Person, is or was
necessary to be obtained or made by the Borrower in connection with its
execution, delivery and performance of obligations under the Credit Documents
except as are in full force and effect, unamended, at the date of this
Agreement;

 



-31-

 

 



(5)Execution and Binding Obligation. This Agreement and the other Credit
Documents have been duly executed and delivered by each of the Credit Parties,
in each case, to the extent a party thereto and constitute legal, valid and
binding obligations of each such Person enforceable against them in accordance
with their respective terms, subject only to any limitation under Applicable
Laws relating to (i) bankruptcy, insolvency, arrangement or creditors’ rights
generally, and (ii) general equitable principles;

 

(6)Compliance with Applicable Laws. Each of the Credit Parties is in compliance,
in all material respects, with all Applicable Laws (including with respect to
the Borrower and the IP Guarantor only, all Federal Cannabis Law);

 

(7)No Default. No Credit Party is in violation of its organizational documents
or any operating agreement applicable to it;

 

(8)No Default or Event of Default. No Default or Event of Default has occurred
and is continuing or would reasonably be expected to arise immediately after
giving effect to or as a result of the applicableFirst Advance pursuant to this
Agreement;

 

(9)Books and Records. All books and records of each of the Credit Parties have
been fully, properly and accurately kept and completed in all material respects
in accordance with GAAP, where applicable, and there are no material
inaccuracies or discrepancies of any kind contained or reflected therein;

 

(10)Financial Statements. The historical financial statements provided to the
Lender in connection with this Agreement and the audited consolidated financial
statements of the Parent have been prepared in accordance with GAAP and each
presents fairly and consistently in all material respects:

 

(a)the consolidated assets, liabilities, (whether accrued, absolute, contingent
or otherwise) and financial position of the Parent as at the respective dates of
the relevant statements; and

 

(b)the consolidated sales and earnings of the Parent during the periods covered
by such statements;

 

(11)Solvency. Each Credit Party is Solvent on an individual basis;

 

(12)Security.

 

(a)Each of the Security Documents, when entered into by the applicable Credit
Party, shall be effective to create in favour of the Agent for the benefit of
the applicable Secured Creditors, legal, valid and perfected first priority
Liens (subject only to Permitted Liens which rank by law in priority),
enforceable in accordance with their terms against third parties and any trustee
in bankruptcy in the Collateral subject thereto, except to the extent a secured
creditor’s rights are affected or limited by applicable bankruptcy, insolvency,
moratorium, organization and other laws of general application limiting the
enforcement of secured creditors’ rights generally;

 



-32-



 

(13)Issuance of ParentTranche A Interest Shares.

 

(a)the Parent has full corporate power and authority to issue the ParentTranche
A Interest Shares as contemplated in this Agreement and such ParentTranche A
Interest Shares, when issued will be duly and validly authorized and will not
result in any breach or be in conflict with or constitute a default under or
create a state of facts that after notice or lapse of time or both would
constitute a default under any term or provision of the Parent’s constating
documents, by-laws or resolutions of the directors of the Parent;

 

(b)the ParentTranche A Interest Shares have been duly authorized and, when
issued and delivered, will be validly issued and outstanding as fully paid and
non-assessable Parent Sharesshares;

 

(c)the issued and outstanding Parent Shares are listed and posted for trading on
the Exchange and, to the knowledge of the Parent, the Parent is not in default
of any material listing or filing requirements of the Exchange;

 

(d)the Parent has made or will make all necessary filings and has done and will
do all other things necessary under the rules of the Exchange to list the
ParentTranche A Interest Shares on the Exchange on the date such ParentTranche A
Interest Shares are issued; and

 

(e)no order ceasing or suspending trading in the securities of the Parent or
prohibiting the sale of the Parent Shares has been issued to the Parent or its
directors or officers and no investigations or proceedings for such purposes are
pending or threatened.

 

(14)Ownership of Assets. The Credit Parties own all assets in all material
respects required in order to carry on their businesses as presently conducted.
Each Credit Party owns, and possesses its assets free and clear of any and all
Liens except for Permitted Liens. No Credit Party has any commitment or
obligation (contingent or otherwise) to grant any Liens except for Permitted
Liens.

 

(15)Intellectual Property. The IP Guarantor possesses or has the right to use
all Intellectual Property material to the conduct of its business, each of which
is in good standing in all material respects; and has the right to use such
Intellectual Property without violation of any material rights of others with
respect thereto. No Person has asserted any claim in respect of the validity of
such Intellectual Property or the IP Guarantor 's rights therein, and the
Borrower and the IP Guarantor are not aware of any basis for the assertion of
any such claims. The Borrower and the IP Guarantor are not aware of any material
infringement of the IP Guarantor’s rights under such Intellectual Property by
other Persons. The conduct and operations of the businesses of the IP Guarantor
does not infringe, misappropriate, dilute or violate, in any material respect,
any Intellectual Property rights held by any other Person.

 



-33-



 

(16)Anti-Terrorism, Anti-Corruption Laws. No Credit Party is a Person that is,
or is owned or controlled by Persons that are: (i) the subject or target of any
Sanctions; or (ii) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions, including Cuba, Iran,
North Korea, Sudan and Syria. None of the Obligations and none of the other
amounts payable under the Credit Agreement ‎will be paid by the Borrower or the
IP Guarantor with any property or proceeds of any property that ‎was obtained or
derived directly or indirectly: (x) as a result of an act or omission anywhere
‎that, if it had occurred in Canada, would have constituted a designated offence
(as defined ‎in section 462.31(1) of the Criminal Code); or (y) in contravention
of any Federal Cannabis ‎Law; and

 

(17)Margin Regulations. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of anythe First Advance will be used to purchase or
carry any margin stock.

 

(18)Taxes. Each Credit Party has paid all Taxes due and owing by it within
applicable time periods. Each Credit Party is in compliance in all material
respects with Section 280E of the Internal Revenue Code of 1986, as amended.

 

(19)SPV Status.

 

(a)Since the date of its incorporation, the Borrower has not (i) conducted any
business other than the entry into the Credit Documents and the‎ ________ Credit
Documents or (ii) had any employees and, as at the date of this Agreement, it
has no employees. The Borrower does not have any assets and it has not incurred
any liabilities other than under the Credit Agreement Documents or ‎________
Credit Documents.

 

Section 5.2 Survival of Representations and Warranties.

 

The representations and warranties in this Agreement and in any certificates or
documents delivered to the Agent and the Lender shall not merge in or be
prejudiced by and shall survive the making of the AdvancesFirst Advance and
shall continue in full force and effect until all Obligations are either repaid
or satisfied.

 

ARTICLE 6
COVENANTS OF THE BORROWER

 

Section 6.1 Affirmative Covenants

 

Until all Obligations are either repaid or satisfied, then unless consent is
given in accordance with Section 11.1,11.1, the Borrower and the Guarantors, as
applicable, shall do the following:

 

(1)Prompt Payment. The Borrower will pay or cause to be paid all Obligations and
other amounts payable under the Credit Documents punctually when due.

 



-34-



 

(2)Additional Reporting Requirements. Deliver to the Agent (with sufficient
copies for the Lender):

 

(a)as soon as practicable, and in any event within three Business Days after the
occurrence of each Default or Event of Default, a statement of the Borrower,
signed on its behalf by the chief financial officer of the Borrower or any other
officer acceptable to the Agent, setting forth the details of the Default or
Event of Default and the action which the Credit Party proposes to take or have
taken; and

 

(b)such other information respecting the condition or operations, financial or
otherwise, of any Credit Party or its business as the Agent, on behalf of the
Lender, may from time to time reasonably request;

 

(3)Share Purchases. Upon (i) the First Advance Lender’s request within 10
Business Days ‎following the First Advance ‎Maturity Date, the Borrower shall
purchase up to 328,00023,999 Tranche A Interest Shares delivered to ‎the First
Advance Lender (or such Persons as the First Advance Lender may direct) in
connection with the First ‎AdvanceTranche A and then held by the First Advance
Lender (or such other Persons to which such Tranche A Interest ‎Shares were
issued) at a purchase price of US$4.50 per Tranche A Interest Share, and (ii)
the Second Advance Lender’s request within 10 Business Days ‎following the third
‎anniversary of the Second Advance Closing Date, the Borrower shall purchase up
‎‎480,000 Interest Shares delivered to the Second Advance Lender (or the such
U.S. person as the Second Advance Lender ‎had instructed such Interest Shares to
be issued to) in connection with the Second ‎Advance and then held by the Second
Advance Lender (or such U.S. person to which such Interest Shares ‎were issued)
at a price of US$4.50 per Interest Share. . As a condition to the Borrower’s
‎obligations under this Section, each of the First Advance Lender and the Second
Advance Lender shall deliver all evidence reasonably requested ‎by the Borrower
to evidence that the holder of the Tranche A Interest Shares has not transferred
‎such Tranche A Interest Shares and the proposed shares subject to this
provision are the same shares ‎that were issued as such Tranche A Interest
Shares pursuant to Section 3.3(1)(a).‎

 

(4)Existence. Each Credit Party shall maintain its corporate existence in good
standing, continue to carry on its business in all applicable jurisdictions,
maintain all qualifications to carry on business in each applicable
jurisdiction, and conduct its business in a proper and efficient manner;

 

(5)Permitted Uses. Use the proceeds of the AdvancesFirst Advance hereunder only
for the purposes permitted pursuant to Section 2.3;

 

(6)Intellectual Property. The IP Guarantor shall:

 

(a)(i) protect, defend and use commercially reasonable efforts to maintain the
‎ownership, validity and enforceability of the material Intellectual Property,
(ii) use its best ‎efforts to detect any actions which may be or are
infringements, violations, ‎passing off, dilution or other claims of or against
the material Intellectual Property and ‎promptly advise the Agent in writing of
any litigation relating thereto, and ‎

 



-35-



 

 (iii) not allow any of the Intellectual Property to be ‎abandoned, forfeited,
cancelled, expunged and/or dedicated to the public without ‎the written consent
of the Agent;

 

(b)use, and make commercially reasonable efforts to ensure that ‎any licensee
uses, the Intellectual Property in such manner as to preserve its rights
‎therein provided that it is acknowledged and agreed that the IP Guarantor is
under no ‎obligation to use or continue to use any Intellectual Property if it
determines that ‎such Intellectual Property is no longer material; and

 

(c)take such actions as may be necessary or advisable in order to preserve the
rights of the Agent under the IP Security Agreement.

 

(7)Anti-Money Laundering and Anti-Terrorism Laws. Promptly provide all
information with respect to the Credit Parties, their respective directors,
authorized signing officers, direct or indirect shareholders or other persons in
control of the Credit Parties, including supporting documentation and other
evidence, as may be reasonably requested by the Agent or any Lender or, subject
to Section 11.6(2), any prospective assignee of the Agent or any Lender, in
order to comply with any applicable Anti-Money Laundering and Anti-Terrorism
Laws or such other applicable “know your client” laws and requirements, whether
now or hereafter existence. ‎

 

(8)Inspection. Prior to an Event of Default that is continuing, each Credit
Party will permit the Agent and its employees and agents to enter upon and
inspect its properties, assets, books and records from time to time during
normal business hours upon reasonable prior notice and in a manner which does
not materially interfere with its business, and make copies of and abstracts
from such books and records and discuss its affairs, finances and accounts with
any of its officers, directors, accountants and auditors, and execute and
deliver all consents and further assurances as may be necessary or desirable in
order for the Agent and its agents to obtain information from Governmental
Authorities and other third parties with respect to environmental matters;
provided that so long as no Event of Default has occurred and is continuing,
such inspection rights shall be limited to no more than once in any twelve month
period. During an Event of Default that is continuing, each Credit Party will
permit the Agent and its employees and agents to enter upon and inspect its
properties, assets, books and records at any time and make copies of and
abstracts from such books and records and discuss its affairs, finances and
accounts with any of its officers, directors, accountants and auditors, and
execute and deliver all consents and further assurances as may be necessary or
desirable in order for the Agent and its agents to obtain information from
Governmental Authorities and other third parties with respect to environmental
matters.

 

(9)Compliance. Comply in all material respects with all Applicable Laws
‎(including, with respect to the Borrower and the IP Guarantor only, all Federal
Cannabis Laws)‎.

 

(10)Perform Obligations. Each Credit Party shall timely fulfil all covenants and
obligations required to be performed by it under those Credit Documents to which
it is a party.

 



-36-



 

(11)Payment of Taxes. Pay when due all rents, Taxes, rates, levies, assessments
and governmental charges, fees and dues lawfully levied, assessed or imposed in
respect of its property which are material to the conduct of its business, and
deliver to the Agent upon request receipts evidencing such payments; except for
rents, Taxes, rates, levies, assessments and governmental charges, fees or dues
in respect of which an appeal or review proceeding has been commenced, a stay of
execution pending such appeal or review proceeding has been obtained or reserves
have been established in accordance with GAAP; and the amounts in question do
not in the aggregate materially detract from the ability of the Credit Parties
to carry on their businesses and to perform and satisfy all of their respective
obligations hereunder. Comply in all material respects with Section 280E of the
Internal Revenue Code of 1986, as amended.

 

(12)Maintenance of Records. The Credit Parties will maintain good and proper
books, accounts and records in accordance with GAAP.

 

(13)Maintenance of Assets. Each Credit Party will keep its property and assets
(except obsolete assets) in good repair and working condition.

 

(14)Further Assurances. The Credit Parties will provide the Agent with such
further information, financial data, documentation and other assurances as the
Agent or the Lenders may reasonably require from time to time.

 

(15)Notice of Certain Events. The Borrower shall provide written notice to the
Agent of each of the following promptly after the occurrence thereof:

 

(a)any Default or Event of Default;

 

(b)the issuance of any management letter to the Parent or any of the Credit
Parties by its auditor;

 

(c)the results of any facility audit by any Governmental Authority to the extent
such results are material and negative; and

 

(d)the incorrectness of any representation or warranty contained in the Credit
Documents in any material respect.

 

Section 6.2 Negative Covenants

 

Each Credit Party hereby covenants and agrees with the Agent and the Lender that
each will not:

 

(1)Debt. Create, incur, assume or suffer to exist any Debt except Permitted
Debt;

 

(2)Liens. Create, incur, assume or suffer to exist, or permit any Lien on its
Assets other than Permitted Liens;

 

(3)Disposition of Assets. In the case of the IP Guarantor, directly or
indirectly, sell, transfer, assign, lease or otherwise disposeDispose of any of
any material party of its Intellectual Property which is the subject of the IP
Security Agreement. In the case of

 



-37-



 

 any other Credit Party, directly or indirectly, sell, transfer, assign, lease
or otherwise disposeDispose of any material part of the Collateral which is
subject to the Security except for Permitted Dispositions;

 

(4)Certain Payments. Make any payment in respect of principal, interest, fees or
any other amounts in respect of Subordinated Debt;

 

(5)Transactions with Related Parties. Enter into any contract, carry out any
transaction or otherwise have any dealings with Related Parties except on terms
that are fair and reasonable and no less favourable to it than it could
reasonably be expected to obtain in any comparable arm's length transaction with
a Person that is not a Related Party;

 

(6)Agreements to Restrict Dividends and Other Payments. Create or otherwise
cause or suffer to exist or become effective any encumbrance or restriction on
the ability of any Credit Party to:

 

(i)pay dividends or make any other distributions to the Parent Entities;

 

(ii)make loans or advances to the Borrower or the Parent Entities; or

 

(iii)sell, lease or transfer any of its Assets to the Borrower or the Parent
Entities;

 

except in each case for such encumbrances and restrictions as are set forth in
this Agreement or the Side Letter.

 

(7)Carrying on Business. Cease to carry on its business in the ordinary course,
consistent with past practices;

 

(8)Principal Place of Business. Change a Credit Party’s principal place of
business or chief executive office or reorganize a Credit Party in a different
jurisdiction without prior written notice to the Agent.

 

(9)Anti-Money Laundering, Anti-Terrorism Laws, etc. (a)(i) conduct any business
or engage in any transaction or dealing with or for the benefit of any Blocked
Person, including the making or receiving of any contribution of funds, goods or
services to, from or for the benefit of any Blocked Person; (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked or subject to blocking pursuant to the Sanctions; (iii) use any
of the proceeds of the Credit Facility or the transactions contemplated by this
Agreement to finance, promote or otherwise support in any manner any illegal
activity, including, without limitation, any violation of the Anti-Money
Laundering and Anti-Terrorism Laws or any specified unlawful activity as that
term is defined in the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956
and 1957; or (iv) violate, attempt to violate, or engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, any of the Anti-Money Laundering and Anti-Terrorism Laws in any
material respects; or (b) with respect to any Credit Party, any subsidiary or
affiliate of any Credit Party, any officer,

 



-38-



 



 director or principal shareholder or owner of any Credit Party, any of the
Credit Parties’ respective agents acting or benefiting in any capacity in
connection with the Credit Facility or other transactions hereunder, shall be or
shall become a Blocked Person. In the case of the Borrower and the IP Guarantor,
pay or cause to be paid all Obligations and other amounts payable under the
Credit ‎Documents with any property or proceeds of any property that was
obtained or derived ‎directly or indirectly: (x) as a result of an act or
omission anywhere that, if it had occurred in ‎Canada, would have constituted a
designated offence (as defined in section 462.31(1) of ‎the Criminal Code); or
(y) in contravention of any Federal Cannabis Law.‎

  

(10)Anti-Bribery and Anti-Corruption Laws. (a) offer, promise, pay, give, or
authorize the payment or giving of any money, gift or other thing of value,
directly or indirectly, to or for the benefit of any Foreign Official for the
purpose of: (i) influencing any act or decision of such Foreign Official in his,
her, or its official capacity; or (ii) inducing such Foreign Official to do, or
omit to do, an act in violation of the lawful duty of such Foreign Official, or
(iii) securing any improper advantage, in order to obtain or retain business
for, or with, or to direct business to, any Person; or (b) act or attempt to act
in any manner which would subject any of the Credit Parties or their
Subsidiaries to liability under any Anti-Corruption Law.

 

(11)Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
subsidiaries to do any of the foregoing, that would cause it or any of its
subsidiaries to be required to register under the registration requirements of
the Investment Company Act of 1940, as amended, by virtue of being an
“investment company” or a company “controlled” by an “investment company” not
entitled to an exemption within the meaning of such Act.

 

(12)Amendments to Documents. Amend or change any of its Governing Documents,
except where such amendment is not materially adverse to the interests of the
Lender under the Credit Documents.

 



-39-



 

ARTICLE 7
SECURITY

 

Section 7.1 Security to be Provided by Credit Parties. The Credit Parties (other
than the Borrower) are providing the security listed below asAs continuing
security for the payment of the Obligations, including all obligations of the
Borrower arising under or in respect of this Agreement and the other Credit
Documents:(a) in relation to the Second Advance only, subject to the receipt of
any consents approvals and authorizations from all applicable Governmental
Authorities, either (i) a securities pledge agreement pursuant to which the
securities in the capital of each Credit Party, the Credit Parties (other than
the Borrower) are pledged in favour of the Agent or (ii) an executed copy of the
Connecticut Purchase Agreement; and(b) in relation to all Advances,providing the
IP Security Agreement,          and creating an assignment and security interest
in respect of Intellectual Property of the IP Guarantor, provided that the
remedies in relation to the IP Security Agreement shall be limited to the
remedies set out in Section 9.3(1).

 



Section 7.2    Share Certificates.        All share certificates evidencing
issued and outstanding securities in the capital of each Credit Party (other
than the Borrower) shall be delivered to the Agent together with a stock
transfer power of attorney executed in blank.

 

ARTICLE 8
CHANGES IN CIRCUMSTANCES

 

Section 8.1 Taxes. (1) If any Credit Party, the Agent or any Lender is required
by Applicable Law to deduct or pay any Indemnified Taxes (including any Other
Taxes) in respect of any payment by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document, then (i) the sum
payable shall be increased by such Credit Party when payable as necessary so
that after making or allowing for all required deductions and payments for
Indemnified Taxes (including deductions and payments applicable to additional
sums payable under this Section 8.1), the Agent or any Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or payments for Indemnified Taxes been required, (ii) such Credit
Party shall make any such deductions required to be made by it under Applicable
Law and (iii) such Credit Party shall timely pay the full amount required to be
deducted to the relevant Governmental Authority in accordance with Applicable
Law.

 

(1)Without limiting the provisions of Section 8.1(1) above, each Credit Party
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with Applicable Law.

 

(2)The Credit Parties shall indemnify the Agent and each Lender, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Agent or such
Lender and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 



-40-



 

(3)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Credit Party to a Governmental Authority, such Credit Party shall deliver
to the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment satisfactory to the Agent.

 

(4)Any Foreign Recipient that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall, at
the request of the Borrower, deliver to the Borrower (with a copy to the Agent),
at the time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender or
Foreign Recipient, if requested by the Borrower or the Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender or Foreign Recipient is subject to withholding or
information reporting requirements.

 

(5)If the Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by a Credit Party or with respect to which a Credit Party has paid
additional amounts pursuant to this Section 8.1 or that, because of the payment
of such Taxes or Other Taxes, it has benefited from a reduction in Excluded
Taxes otherwise payable by it, it shall pay to such Credit Party an amount equal
to such refund or reduction (but only to the extent of indemnity payments made,
or additional amounts paid, by such Credit Party under this Section 8.1 with
respect to the Taxes or Other Taxes giving rise to such refund or reduction),
net of all expenses of the Agent, or such Lender, as the case may be, and
without interest (other than any net after Tax interest paid by the relevant
Governmental Authority with respect to such refund). Each Credit Party, upon the
request of the Agent, or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Agent or such Lender if the Agent or
such Lender is required to repay such refund or reduction to such Governmental
Authority. This Section 8.1(65) shall not be construed to require the Agent, or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person, to
arrange its affairs in any particular manner or to claim any available refund or
reduction.

 

(6)The provisions of this Section 8.1 shall survive the termination of this
Agreement and the repayment of the Obligations.

 



-41-



 

 

ARTICLE 9
EVENTS OF DEFAULT

 

Section 9.1 Events of Default.

 

The occurrence of any one or more of the following events shall constitute an
event of default under this Agreement (an “Event of Default”):

 

(a)the Borrower fails to pay any amount of the Aggregate Principal Amount of the
First Advance (including the ApplicableTranche A Premium) when such amount
becomes due and payable;

 

(b)the Borrower fails to    (i) deliver the Tranche A Interest Shares when they
becomedue or (ii) pay any other interest under this Agreement when such interest
becomes due and payable and such failure continues un-remedied for five Business
Days;

 

(c)any Credit Party fails to perform, observe or comply with any of the
covenants contained in Section 6.1(3), Section 6.1(4) and Section 6.2;

 

(d)any Credit Party fails to perform, observe or comply with any of its other
covenants, agreements or other obligations in this Agreement or the Credit
Documents and such failure continues for a period of thirty (30) days;

 

(e)any Credit Party repudiates its obligations under any Credit Document or any
material provision thereof, or claims any of the Credit Documents or any
material provision thereof to be invalid in whole or in part;

 

(f)any one or more of the Credit Documents or any material provision thereof
ceases to be, or is determined by a court of competent jurisdiction not to be, a
legal, valid and binding obligation of any Credit Party which is a party
thereto, or enforceable by the Agent, the Lender or any of them against such
Credit Party; or any Credit Party or Parent contests in any manner the validity
or enforceability of any material provision of any Credit Document; or any
Credit Party or Parent denies that it has any or further liability or obligation
under any provision of any Credit Document, or purports to revoke, terminate or
rescind any provision of any Credit Document;

 

(g)there is a Change of Control;

 

(h)any Credit Party or Parent (i) becomes insolvent or generally not able to pay
its debts as they become due, (ii) admits in writing its inability to pay its
debts generally or makes a general assignment for the benefit of creditors,
(iii) institutes or has instituted against it any proceeding seeking (x) to
adjudicate it a bankrupt or insolvent, (y) liquidation, winding up,
administration, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any Applicable Law relating to bankruptcy,
insolvency, reorganization or relief of debtors including any proceeding under
applicable corporate law seeking a compromise or arrangement of, or stay of
proceedings to enforce, some or all of the debts of such Person, or (z) the
entry of an order for relief or the appointment of a receiver, receiver-manager,
administrator, custodian, monitor, trustee or other

 



-42-



 

  similar official for it or for any substantial part of its Assets, and in the
case of any such proceeding instituted against it (but not instituted by it),
either the proceeding remains undismissed or unstayed for a period of 90 days,
such Person fails to diligently and actively oppose such proceeding, or any of
the actions sought in such proceeding (including the entry of an order for
relief against it or the appointment of a receiver, receiver manager,
administrator, custodian, monitor, trustee or other similar official for it or
for any substantial part of its properties and assets) occurs, or (iv) takes any
corporate action to authorize any of the above actions;

 

(i)

(A) the Parent Shares ceasescease to be listed on the Exchange or Parent (or any
successor) ceases to be a reporting issuer under Canadian securities laws, or
(B) any order is issued, ceasing or suspending trading in the securities of the
Parent for a period of five trading days or longer, or prohibiting the sale of
the Parent Shares; or

 

(j)any Person which has provided a Guarantee in respect of the Obligations
terminates or purports to terminate its liability under such Guarantee or its
liability thereunder in respect of the AdvancesFirst Advance, or disputes the
validity or enforceability of such Guarantee or any Security provided by such
Person.

 

Section 9.2 Acceleration.

 

Upon the occurrence and during the continuance of an Event of Default, the
Lender or the Agent may by written notice to the Borrower declare all
Obligations (including the ApplicableTranche A Premium) to be immediately due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that, upon
the occurrence of an Event of Default under Section 9.1(h), all Obligations
shall become immediately due and payable without notice by the Lender or the
Agent.

 

Section 9.3 Remedies Upon Default.

 

Without limiting the rights and remedies of the Agent or any Lender under any
other provisions of any Credit Document or under applicable law or at equity,

 

(1)Once the Obligations (including the ApplicableTranche A Premium) become due
and payable pursuant to Section 9.2,9.2, the Agent shall provide written notice
to the Credit Parties of its intention to enforce on the Security (the “Notice
of Intent”); provided that, upon the occurrence of an Event of Default under
Section 9.1(h), no Notice of Intent shall be required. The terms and conditions
of such enforcement are set forth below:

 

(a)Concurrently with the delivery of the Notice of Intent, the Agent shall
provide the Third Party a written offer (the “Third Party Offer”) to sell to the
Third Party all of the Intellectual Property at a price equal to $110,000,000
(the “Third Party Purchase Price”). The Third Party Offer shall be open for a
period of 30 days following the Third Party’s receipt of the Third Party Offer.

 



-43-



 

(b)In the event that the Third Party provides written acceptance of the Third
Party Offer (the “Acceptance Notice”) to the Agent (i) the IP Guarantor shall
transfer the Intellectual Property to the Agent on or before the Third Party IP
Purchase Deadline, and (ii) ‎as soon as reasonably practicable (and in any event
not later than five days following the date the IP Guarantor transfers the
Intellectual Property to the Agent), the Agent shall transfer the Intellectual
Property to the Third Party, each pursuant to an intellectual property purchase
agreement in substantially the form of Exhibit 9.3 (the “Intellectual Property
Purchase Agreement”). The “Third Party IP Purchase Deadline” shall be the date
that is 30 days after the date that the Agent receives the Acceptance Notice;
provided that if the parties are proceeding in good faith to transfer the
Intellectual Property pursuant to an Intellectual Property Purchase Agreement,
the Third Party IP Purchase Deadline shall be extended until such time as
reasonably determined by the Agent and the Borrower. Simultaneously with the
transfer of the Intellectual Property by the Agent to the Third Party, the Agent
shall pay to the Borrower in cash an amount equal to the amount by which the
proceeds of the Third Party Purchase Price exceeds the amount of the Obligations
then due and payable.



 



(2)In the event that the Third Party does not deliver an Acceptance Notice
within the 30-day period specified above, the remedies of the Secured Creditors
shall be limited as follows:

 

(a)          the Agent shall (for the benefit of the Secured Creditors), upon
the written direction of the Secured Creditors, direct the Borrower to cause the
Parent to offer for sale (whether by private placement or prospectus or
registered offering) up to (i) 8,800,000 Parent Shares if the Second Advance is
not then outstanding , or up to 20,000,000 Parent Shares if the Second Advance
is then outstanding (the “Parent Share Offering”) within 30 days following the
written request to do so received from the Agent (following the expiry of such
30-day period), with the number of Parent Shares to be offered, to be determined
in the sole discretion of the Parent. The Borrower shall cause all of the net
proceeds of the Parent Share Offering to be used to repay the Obligations (with
any remaining proceeds being retained by the Borrower or the Parent, as the case
may be). To the extent that the net proceeds of the Parent Share Offering is not
sufficient to repay all applicable Obligations then outstanding, the proceeds of
the Parent Share Offering shall be used for repayment as follows:

  

(i) if the Second Advance is then outstanding and the net proceeds from the
Parent Share Offering is $29,700,000 or less, 25% such proceeds shall be used to
repay the First Advance and the Applicable Premium thereon, and 75% of the net
proceeds shall be used to repay the Second Advance and the Applicable Premium
thereon;

 

(ii) if the Second Advance is then outstanding, and the net proceeds from the
Parent Share Offering is greater than $29,700,000, such proceeds will be applied
in repayment in full of the Second Advance and the Applicable Premium thereon,
and the remaining net proceeds shall be applied in partial repayment of the
First Advance and the Applicable Premium thereon;

 



-44-





        

(iii) if the Second Advance is then not outstanding and if the First Advance is
then outstanding, such proceeds will be applied in repayment of the First
Advance in an amount equal to the remaining unpaid amount of the First Advance
and the Applicable Premium thereon.

 

(b)If the Parent Share Offering is not completed within the 30 day period
referred to above or the proceeds from the Parent Share Offering remitted to the
Agent are not sufficient to satisfy the Obligations relating to the First
Advance and the Second Advance as set out in Section 9.3(2)(a) and, if so agreed
between the Borrower and the applicable Subsequent Advance Lender, any
applicable Subsequent Advance, the Borrower will make a one-time cash payment to
the Agent equal to (i) the sum of (A) the First Advance Obligations and (B) the
Second Advance Obligations less (ii) the amount of the net proceeds from the
Parent Share Offering (if any) previously remitted to the Lender in respect of
such Advances, which payment shall be made as soon as practicable following the
completion or termination of the Parent Share Offering, but no later than sixty
days following the date upon which the Agent delivers written notice to the
Lender indicating that the Parent Share Offering is to be undertaken. (c) In the
event that the Obligations have still not been indefeasibly paid in full after
the exercise of the remedies set out in Section 9.3(1), Section 9.3(2)(a) and
Section 9.3(2)(b1) above, the Agent, for the benefit of the Secured Creditors,
may elect to enforce: (i) its rights under the IP Security Agreement in relation
to the IP Collateral (the “IP Proceeds”); and

 

(ii) in relation to the Second Advance only, the Second Lender’s rights under
the other Security Documents (the “Connecticut Proceeds ”),and all proceeds of
such enforcement shall be applied as follows: (A) as to the IP Proceeds, in
repayment of the Aggregate Principal Amount of all Advances and (B) as to the
Connecticut Proceeds, in repayment of the Aggregate Principal Amount of the
Secondthe First Advance.

 



(3)(d) In the event that the First Advance Obligations have not been repaid in
full after the exercise of the remedies set out in Section 9.3(1), Section
9.3(2)(a), Section 9.3(2)(b) and Section 9.3(2)(c) above, the Borrower shall,
within 60 days thereafter, cause certain Subsidiaries of the Parent to sell all
or any portion of the Pennsylvania Assets. Upon the consummation of the sale of
all or any portion of such Pennsylvania Assets, the Borrower shall cause an
amount equal to the amount by which the First Advance Obligations have not been
repaid to be transferred to the Agent for the account of the First Advance
Lender.

 

(4)In the event that the Obligations have not been repaid in full after the
exercise of the remedies set out in Section 9.3(1), Section 9.3(2) and Section
9.3(3) above, the Agent shall (for the benefit of the Secured Creditors), upon
the written direction of the Secured Creditors, direct the Borrower to cause the
Parent to use commercially reasonable efforts to offer for sale (whether by
private placement or prospectus or registered offering) within 30 days following
the written request to do so received from the Agent up to 1,400,000 Fixed
Shares and up to 600,000 Floating Shares at the then prevailing market

 



-45-



  

price for such Fixed Shares and Floating Shares, as applicable, as quoted on the
Exchange (the “Parent Share Offering”), with the number of Fixed Shares and/or
Floating Shares to be offered to be determined in the sole discretion of the
Parent. The Borrower shall cause all of the net proceeds of the Parent Share
Offering to be used to repay the Obligations (with any remaining proceeds being
retained by the Borrower or the Parent, as the case may be).



 

(5)(3) Notwithstanding anything in this Article 9,9, immediately upon the
occurrence of an Event of Default under Section 9.1(h), the Agent and the Lender
shall have all of the rights described in Section 9.3.

 

(6)(4) All rights and remedies granted to the Agent and the Lender in this
Agreement, and any other documents or instruments in existence between the
parties or contemplated hereby, and any other rights and remedies available to
the Agent and the Lenders at law or in equity, shall be cumulative. The exercise
or failure to exercise any of the said remedies shall not constitute a waiver or
release thereof or of any other right or remedy, and shall be non-exclusive
(except to the extent such remedy is expressly stated to be exclusive in this
Agreement).

 

ARTICLE 10
THE AGENT AND THE LENDERS

 

Section 10.1 Appointment and Authority.

 

The Lender hereby irrevocably appoints the Agent to act on its behalf as the
Agent hereunder and under the other Credit Documents as expressly provided
herein and therein and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

 

Section 10.2 Rights as a Lender.

 

Each Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as the Agent hereunder in its individual capacity. Each such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Credit Party or any
Affiliate thereof as if such Person were not the Agent and without any duty to
account to the Lenders.

 

Section 10.3 Exculpatory Provisions.

 

(1)The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Credit Documents, and its duties shall be
administrative in nature. Without limiting the generality of the foregoing, the
Agent shall not:

 



-46-



 

(a)be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

 

(b)have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Credit Documents that the Agent is required to exercise as directed
in writing by the Lender, but the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, (i) may expose the Agent to
liability, (ii) is contrary to any Credit Document or Applicable Law, (iii)
would require the Agent to become registered to do business in any jurisdiction,
or (iv) would subject the Agent to taxation; and

 

(c)except as expressly set forth herein and in the other Credit Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

 

(2)The Agent shall not be (and none of its directors, officers, agents or
employees shall be) liable for any action taken or not taken by it (i) with the
consent or at the request of the Lender or (ii) in the absence of its own gross
negligence or wilful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.

 

(3)Except as otherwise expressly specified in this Agreement, the Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default (and the Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
the Agent has been notified in writing by a Credit Party of such fact or has
been notified in writing by a Lender that it considers that a Default or Event
of Default has occurred and is continuing, such notification to specify in
detail the nature thereof), (iv) the validity, enforceability, effectiveness or
genuineness of, or the sufficiency or value of, or the perfection or priority of
any lien or security interest created or purported to be created under or in
connection with, this Agreement, any other Credit Document or any other
agreement, instrument or document (and the Agent shall be entitled to assume
that the same are valid, enforceable, effective, genuine, sufficient, supported
by value given, have been signed or delivered by the proper parties and are what
they purport to be), or (v) the satisfaction of any condition specified in this
Agreement, other than to confirm receipt of items expressly required to be
delivered to the Agent.

 

(4)The Agent is not obliged to (i) take or refrain from taking any action or
exercise or refrain from exercising any right or discretion under the Credit
Documents, or (ii) incur or subject itself to any cost in connection with the
Credit Documents, unless it is first specifically indemnified or furnished with
security by the Secured Creditors, in form and

 



-47-



 

substance satisfactory to it (which may include further agreements of indemnity
or the deposit of funds).

 

Section 10.4 Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making, extension, renewal or increase of anythe First Advance that by its
terms must be fulfilled to the satisfaction of a Lender, the Agent may presume
that such condition is satisfactory to such Lender unless the Agent shall have
received notice to the contrary from such Lender prior to the making of suchthe
First Advance. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 10.5 Indemnification of Agents.

 

Each Credit Party jointly and severally agrees to indemnify the Agent and hold
it harmless from and against any and all losses, claims, damages, liabilities
and related expenses, including the fees, charges and disbursements of any
counsel, which may be incurred by or asserted against the Agent in any way
relating to or arising out of the Credit Documents or the transactions therein
contemplated or any actions taken or omitted to be taken by the Agent. However,
no Credit Party shall be liable for any portion of such losses, claims, damages,
liabilities and related expenses resulting from the Agent’s gross negligence or
wilful misconduct.

 

Section 10.6 Delegation of Duties.

 

The Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by the Agent. The Agent and any such sub-agent of the
Agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The provisions of this
Article 10 and other provisions of this Agreement and the other Credit Documents
for the benefit of the Agent shall apply to any such sub-agent and to the
Related Parties of the Agent and any such sub-agents, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Agent. The Agent
shall not be responsible for the negligence or misconduct of any of its
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence or wilful misconduct in the selection of such sub-agent.

 



-48-



 

Section 10.7 Notices.

 

The Agent shall promptly deliver to each Lender any notices, reports or other
communications contemplated in this Agreement which are intended for the benefit
of the Lender.

 

Section 10.8 Replacement of Agents.

 

(1)The Agent may resign at any time by giving 30 days prior notice of its
resignation to the Lender and the Borrower. Upon receipt of any such notice of
resignation, the Lender shall have the right to appoint a successor.

 

(2)If no such successor shall have been so appointed by the Lender or shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may on behalf of the Lender, appoint
a successor Agent, (i) the retiring Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any Security held by the Agent on behalf of the Secured Creditors
under any of the Credit Documents, the retiring Agent shall continue to hold
such Security until such time as a successor Agent is appointed) and (ii) except
for any indemnity payments owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through such
Agent shall instead be made by or to each Lender directly, until such time as
the Lender appoints a successor Agent pursuant to Section 10.8(1).

 

(3)Upon a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the former Agent (other than any rights to indemnity payments owed to
the former Agent), and the former Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the termination of the service of the former Agent, the
provisions of this Article 10 and of Section 11.5 shall continue in effect for
the benefit of such former Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the former Agent was acting as an Agent.

 

Section 10.9 Non-Reliance on Agents.

 

The Lender acknowledges that it has, independently and without reliance upon the
Agent or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. The Lender also acknowledges that it
will, independently and without reliance upon the Agent or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder.

 



-49-



 

Section 10.10 Holding of Security; Discharges.

 

If the Aggregate Principal Amount of the First Advance and all other amounts due
and payable under the Credit Documents to the Agent and the Lender have been
indefeasibly paid and performed in full in cash and the First Advance Commitment
has been terminated, each of the Agent and the Lender will release their
interest in the Security.

 

Section 10.11 Survival.

 

The provisions of this Article shall survive the termination of this Agreement
and the repayment of the Obligations.

 

ARTICLE 11
MISCELLANEOUS

 

Section 11.1 Amendments, etc.

 

No amendment or waiver of any provision of any of the Credit Documents, nor
consent to any departure by the Credit Parties or any other Person from such
provisions, shall be effective unless in writing and approved by the Credit
Parties and the Lender (and, with respect to any provision of Article 10 hereof,
by the Credit Parties, the Lender and the Agent). Any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

Section 11.2 Waiver.

 

No failure on the part of the Lender, the Agent, or any of the Credit Parties to
exercise, and no delay in exercising, any right under any of the Credit
Documents shall operate as a waiver of such right; nor shall any single or
partial exercise of any right under any of the Credit Documents preclude any
other or further exercise of such right or the exercise of any other right. The
closing of this transaction shall not prejudice any right of one party against
any other party in respect of anything done or omitted under this Agreement or
in respect of any right to damages or other remedies.

 

Section 11.3 Evidence of Debt.

 

The indebtedness of the Borrower under the Credit Facility shall be evidenced by
the records of the Agent acting on behalf of the Lender which shall constitute
prima facie evidence of such indebtedness.

 

Section 11.4 Notices: Effectiveness; Electronic Communication.

 

(1)All notices and other communications provided for herein shall be in writing
and shall be sent by personal delivery or courier service, mailed by certified
or registered mail, or sent by e-mail addressed:

 

(a)to a Credit Party at:

 



-50-





 

c/o Acreage Holdings, Inc.
366 Madison Avenue, 11th Floor
New York, NY 10017
USA

 

Attention: Glen Leibowitz, Chief Financial Officer   Telephone: ‎________
E-mail:         ‎______                     __ 

 

(b)to the Agent at:

 

IP Investment Company, LLC
366 Madison Avenue, 11th Floor
New York, NY 10017
USA

 

Attention: Kevin Murray

 

(c)and, if to the Lender, to it at its address or e-mail address specified in
the Register.

 

(2)A notice is deemed to have been given and received (i) if sent by personal
delivery or courier service, or mailed by certified or registered mail, on the
date of delivery if it is a Business Day and the delivery was made prior to 4:00
p.m. (local time in place of receipt) and otherwise on the next Business Day or
(ii) if sent by e-mail, on the date sent if it is a Business Day prior to 4:00
p.m. (local time where the recipient is located) and otherwise on the next
Business Day.

 

(3)Any party hereto may change its address or e-mail address for notices and
other communications hereunder by notice to the other parties hereto.

 

Section 11.5 Expenses; Indemnity; Damage Waiver.

 

(1)

The Borrower shall indemnify the Agent, (and any sub-agent thereof), each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Credit Party arising out of, in connection with, or as a result of (a) the
execution, delivery or enforcement of this Agreement, any other Credit Document
or any agreement or instrument contemplated hereby or thereby, the performance
or non-performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation or non-consummation of the
transactions contemplated hereby or thereby, (b) the AdvancesFirst Advance or
the use or proposed use of the proceeds therefrom, or (c) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by a Credit Party or Parent and regardless of
whether any Indemnitee is a party 



 



-51-

 

 

thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee or the breach of any Credit Document by such
Indemnitee.

 

(2)To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under Section 11.5(1) to be paid by it to the Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Agent (or any such sub-agent) or such Related
Party, as the case may be, such Lender’s rateable portion (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for the Agent (or
any such sub-agent) in connection with such capacity.

 

(3)To the fullest extent permitted by Applicable Law, neither the Agent nor any
Lender or any Credit Party nor Parent shall assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for indirect, consequential,
punitive, aggravated or exemplary damages (as opposed to direct damages) arising
out of, in connection with, or as a result of, this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby (or any breach
thereof), the transactions contemplated hereby or thereby, the AdvancesFirst
Advance or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

 

(4)All amounts due under this Section 11.5 shall be payable promptly after
demand therefor. A certificate of the Agent, or a Lender setting forth the
amount or amounts owing to the Agent, Lender or a sub-agent or Related Party, as
the case may be, as specified in this Section, including reasonable detail of
the basis of calculation of the amount or amounts, and delivered to the Borrower
shall be conclusive absent manifest error.

 

(5)The provisions of this Section 11.5 shall survive the termination of this
Agreement and the repayment of the Aggregate Principal Amount of the First
Advance or all other Obligations. To the extent required by law to give full
effect to the rights of the Indemnitees under this Section 11.5,11.5, the
parties hereto agree and acknowledge that the Agent and Lender is acting as
agent for its respective Related Parties and agrees to hold and enforce such
rights on behalf of such Related Parties as they may direct. The Borrower
acknowledges that neither its obligation to indemnify nor any actual
indemnification by it of the Lender, the Agent or any other Indemnitee in
respect of such Person’s losses for legal fees and expenses shall in any way
affect the confidentiality or privilege relating to any information communicated
by such Person to its counsel.

 



-52-

 

 

Section 11.6 Successors and Assigns.

 

(1)No Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder or any other Credit Document without the prior written
consent of the Lender.   

(2)So long as an Event of Default has not occurred and is continuing, the Lender
may not sell participations in or assign its rights and obligations hereunder
and under any other Credit Document without the consent of any Credit Party.
Upon the occurrence and continuance of an Event of Default, the Lender may sell
participations in or assign its rights and obligations hereunder and under any
other Credit Document without the consent of any Credit Party but in no event
may the Lender sell or assign its rights and obligations hereunder to a
competitor of any Credit Party. The Lender may exchange information about the
Credit Parties with actual or potential participants or assignees.   

(3)The Agent shall maintain at its office in New York City, New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the name and address of the Lender, and the
Commitmentscommitments of, and principal amounts (and stated interest) of the
Aggregate Principal Amount of the First Advance to, the Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Agent and the
Lender shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and the Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

Section 11.7 Reserved.

 

Section 11.8 Interest on Amounts.

 

Except as may be expressly provided otherwise in this Agreement, all amounts
owed by the Borrower to the Agent and to any of the LenderLenders, which are not
paid when due (whether at stated maturity, on demand, by acceleration or
otherwise) shall bear interest (both before and after default and judgment) in
cash, from the date on which such amount is due until such amount is paid in
full, payable on demand, at a rate per annum equal to five percent (5%) in
excess of the indicative interest raterates set forth in Section 3.3
hereof(1)(a) and Section 3.3(1)(b).

 

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to anythe First Advance, together with all fees, charges and
other amounts that are treated as interest on suchthe First Advance under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by a Lender holding suchthe First Advance in accordance with
applicable law, the rate of interest payable in respect of suchthe First Advance
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of suchthe Advance but were not payable
as a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Advances or periods shall
be

 



-53-

 

 

increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon to the date of repayment, shall have been
received by such Lender.

 

Section 11.9 Anti-Money Laundering and Anti-Terrorism Laws. If, upon the written
request of the Lender, the Agent has ascertained the identity of the Borrower or
any authorized signatories of the Borrower for purposes of Anti-Money Laundering
and Anti-Terrorism Laws, then the Agent:

 

(a)shall be deemed to have done so as an agent for the Lender, and this
Agreement shall constitute a “written agreement” in such regard between such
Lender and the Agent within the meaning of the applicable Anti-Money Laundering
and Anti-Terrorism Law; and    

(b)shall provide to the Lender copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.    

(2)Notwithstanding and except as may otherwise be agreed in writing, the Lender
agrees that the Agent does not have any obligation to ascertain the identity of
the Borrower or any authorized signatories of the Borrower on behalf of the
Lender, or to confirm the completeness or accuracy of any information it obtains
from the Borrower or any authorized signatory in doing so.

 

Section 11.10 Governing Law: Jurisdiction: Etc.

 

(1)This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to any laws of the State of New
York that would require the application of the laws of another jurisdiction.   

(2)The Borrower irrevocably and unconditionally submits, for itself and its
Assets, to the non-exclusive jurisdiction of the state and federal courts
located in the City and State of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Credit Document shall
affect any right that the Agent, or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Credit Document
against any Credit Party or its Assets in the courts of any jurisdiction.

 

(3)The Borrower irrevocably consents to the service of any and all process in
any such action or proceeding to the Borrower at the address provided for it in
Section 11.4. 11.4.Nothing in this Section 11.10(3) limits the right of the
Agent or any Lender to serve process in any other manner permitted by Applicable
Law.

 



-54-

 

 

(4)The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
Section 11.10(2). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.   

(5)Notwithstanding anything else contained in the Credit Documents, the Borrower
and each Credit Party hereby agrees, for the sole benefit of the Lender, upon
demand by the Agent, to submit to binding arbitration all claims, disputes and
controversies between or among them (and their respective employees, officers,
directors, attorneys, and other agents), whether in tort, contract or otherwise
arising out of or relating to in any way (i) anythe First Advance, Security and
related Credit Documents which are the subject of this Agreement and its
negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. Any arbitration
proceeding will (i) proceed in a location in New York, New York selected by the
American Arbitration Association (“AAA”), or such other administrator as the
parties shall mutually agree upon; (ii) be governed by the Federal Arbitration
Act (Title 9 of the United States Code), notwithstanding any conflicting choice
of law provision in any of the documents between the parties; and (iii) be
conducted by the AAA, or such other administrator as the parties shall mutually
agree upon, in accordance with the AAA’s (or such other administrator’s)
commercial dispute resolution procedures, unless the claim or counterclaim is at
least $1,000,000.00 exclusive of claimed interest, arbitration fees and costs in
which case the arbitration shall be conducted in accordance with the AAA’s (or
such other administrator’s) optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law. Any arbitration
proceeding in which the amount in controversy is $5,000,000.00 or less will be
decided by a single arbitrator selected according to the Rules, and who shall
not render an award of greater than $5,000,000.00. Any dispute in which the
amount in controversy exceeds $5,000,000.00 shall be decided by majority vote of
a panel of three arbitrators; provided that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator(s) will be a
neutral attorney licensed in the State of New York or a neutral retired judge of
the state or federal judiciary of New York, in either case with a minimum of ten
years’ experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator(s) will determine whether or not an
issue is arbitrable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator(s) will
decide (by documents only or with a hearing at the discretion of the
arbitrator(s)) any pre-hearing motions which are similar

 



-55-

 

 

to motions to dismiss for failure to state a claim or motions for summary
adjudication. The arbitrator(s) shall resolve all disputes in accordance with
the substantive law of New York and may grant any remedy or relief that a court
of such state could order or grant within the scope hereof and such ancillary
relief as is necessary to make effective any award. The arbitrator(s) shall also
have the power to award recovery of all costs and fees, to impose sanctions and
to take such other action as the arbitrator deems necessary to the same extent a
judge could pursuant to the Federal Rules of Civil Procedure, the New York Rules
of Civil Procedure or other applicable law. Judgment upon the award rendered by
the arbitrator(s) may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief. In any
arbitration proceeding discovery will be permitted in accordance with the Rules.
All discovery shall be expressly limited to matters directly relevant to the
dispute being arbitrated and must be completed no later than 20 days before the
hearing date and within 180 days of the filing of the dispute with the AAA. Any
requests for an extension of the discovery periods, or any discovery disputes,
will be subject to final determination by the arbitrator(s) upon a showing that
the request for discovery is essential for the party's presentation and that no
alternative means for obtaining information is available. The arbitrator(s)
shall award all costs and expenses of the arbitration proceeding.

 

Section 11.11 Waiver of Jury Trial.

 

Each party hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to this Agreement or any other
Credit Document or the transactions contemplated hereby or thereby (whether
based on contract, tort or any other theory). Each party hereto (a) certifies
that no representative, agent or attorney of any other Person has represented,
expressly or otherwise, that such other Person would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement and
the other Credit Documents by, among other things, the mutual waivers and
certifications in this Section.

 

Section 11.12 Counterparts: Integration: Effectiveness: Electronic Execution.

 

(1)This Agreement may be executed in any number of counterparts, each of which
is deemed to be an original, and such counterparts together constitute one and
the same instrument. Transmission of an executed signature page by facsimile,
email or other electronic means is as effective as a manually executed
counterpart of this Agreement. This Agreement and the other Credit Documents and
any separate letter agreements with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. This Agreement shall become
effective when it has been executed by the Agent and when the Agent has received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.

 

-56-

 

 

(2)The words “execution,” “signed,” “signature,” and words of like import in any
Credit Document shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including Parts 2 and 3 of the Personal
Information Protection and Electronic Documents Act (Canada), the Electronic
Transactions Act (Alberta) and other similar federal or provincial laws based on
the Uniform Electronic Commerce Act of the Uniform Law Conference of Canada or
its Uniform Electronic Evidence Act and equivalent laws of the United States
including Electronic Signatures in Global and National Commerce Act of 2000 (15
USC § 7001 et seq.), the Electronic Signatures and Records Act of 1999 (N.Y.
State Tech. Law §§ 301-309), or any other similar state laws based on the
Uniform Electronic Transactions Act, as the case may be.

 

Section 11.13 Treatment of Certain Information: Confidentiality.

 

(1)Each of the Agent and the Lender agrees, and each of the Credit Parties
agree, to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to it, its Affiliates and its and
its Affiliates’ respective partners, directors, officers, employees, managers,
administrators, trustees, agents, auditors, advisors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by Applicable Laws or regulations or by
any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement in favour of the Credit Parties with privity of contract
containing provisions substantially the same as those of this Section 11.13 to
(i) any assignee of, or any prospective assignee of, any of its rights or
obligations under this Agreement or (ii) any actual or prospective party (or its
partners, directors, officers, employees, managers, administrators, trustees,
agents, advisors or other representatives) to any swap, derivative,
credit-linked note or similar transaction under which payments are to be made by
reference to the Credit Parties and their obligations, this Agreement or
payments hereunder, or the advisors of the Persons referred to in (i) and (ii),
(g) with the consent of the Credit Party or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Agent or the Lender on a
non-confidential basis. Notwithstanding the foregoing, nothing herein shall be
deemed to impose any duty on the Lender to refrain from trading in securities of
the Parent, including the Tranche A Interest Shares, provided that the Lender is
in compliance with all applicable securities laws and stock exchange rules
related thereto. The Credit Parties acknowledge and agree that they will not
provide the Lender with material, non-public information concerning Parent and
none of the Lender and the Agent shall have any duty of confidentiality with
respect to Information that may constitute non-public information of Parent.

 



-57-

 

 

(2)For purposes of this Section, “Information” means: (a) with respect to the
Agent and the Lender, all information received in connection with this Agreement
from each Credit Party relating to such Credit Party or any of their respective
businesses, other than any such information that is available to the Agent or
the Lender on a non-confidential basis prior to such receipt; and (b) with
respect to the Credit Parties, all information contained in this Agreement and
all other Credit Documents and all information received from the Agent and the
Lender, including the identity of Affiliates and its and its Affiliates’
respective partners, directors, officers, employees, managers, administrators,
trustees, agents, auditors, advisors and representatives. Any Person required to
maintain the confidentiality of Information as provided in this Section 11.13
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Agent may disclose to any agency or organization that assigns
standard identification numbers to loan facilities such basic information
describing the facilities provided hereunder as is necessary to assign unique
identifiers (and, if requested, supply a copy of this Agreement), it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to make available to
the public only such Information as such person normally makes available in the
course of its business of assigning identification numbers.   

(3)The Credit Parties agree to provide the Agent with the opportunity to review
and comment on any press release in respect of any matter contemplated in any
Credit Document. In respect of any Credit Document or other document to be filed
on SEDAR (or on any other public filing repository), the Credit Parties agree to
redact the names of all parties other than the Agent, the Lender and direct
members of the Lender; provided, however, that the foregoing obligations of the
Credit Parties are subject to applicable securities laws in the relevant
jurisdiction in which the public filings are to be made.


Section 11.14 Severability.

 

If any court of competent jurisdiction from which no appeal exists or is taken,
determines any provision of this Agreement to be illegal, invalid or
unenforceable, that provision will be severed from this Agreement and the
remaining provisions will remain in full force and effect.

 

Section 11.15 Time of the Essence.

 

Time is of the essence in this Agreement.

 

Section 11.16 USA PATRIOT Act.

 

Each Lender that is subject to the requirements of the USA PATRIOT Act hereby
notifies the Borrower that, pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA PATRIOT Act.

 



-58-

 

 

Section 11.17 No Fiduciary Duty.

 

The Agent, the Lender and their respective Affiliates (collectively, solely for
purposes of this Section  11.17,11.17, the “Lenders”), may have economic
interests that conflict with those of the Borrower, its members and its
Affiliates. The Borrower agrees that nothing in the Credit Documents will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender, on the one hand, and the Borrower, its
members or its Affiliates, on the other hand. The Borrower acknowledges and
agrees that (a) the transactions contemplated by the Credit Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other hand, and (b) in connection therewith and with the process leading
thereto, (i) no Lender has assumed an advisory or fiduciary responsibility in
favour of the Borrower, its members or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
members or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Credit Documents and
(ii) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, members, creditors or any other person. The
Borrower acknowledges and agrees that the Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transactions or the process leading thereto.

 

[Remainder of page left intentionally blank]

 



-59-

 

 



 

IN WITNESS WHEREOF the parties have executed this Credit Agreement.

 



  ACREAGE FINANCE DELAWARE, LLC, as Borrower           By: “Kevin Murphy”    
Name: Kevin Murphy     Title: President and Manager

 

 

  ACREAGE IP HOLDINGS, LLC, as IP Guarantor         By: “Kevin Murphy”     Name:
Kevin Murphy     Title: President

 

 

  IP INVESTMENT COMPANY, LLC, as a Lender and Agent       By: “Kevin Murray”    
Name: Kevin Murray     Title: Managing Member

 

 

  PRIME WELLNESS OF CONNECTICUT, LLC, as a Guarantor       By: “Kevin Murphy”  
  Name: Kevin Murphy     Title: Manager

 

 

  D&B WELLNESS, LLC, as a Guarantor       By: “Kevin Murphy”     Name: Kevin
Murphy     Title: Manager

 



 

 

 

  THAMES VALLEY APOTHECARY, LLC, as a Guarantor       By: “Kevin Murphy”    
Name: Kevin Murphy     Title: President

 



- 2 - 

 

 

EXHIBIT 9.3

FORM OF INTELLECTUAL PROPERTY PURCHASE AGREEMENT

 

This INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (“IP Assignment Agreement”),
dated as of [•], is made by [•] (“Assignor”) in favor of [•] (“Assignee”).

 

WHEREAS, Acreage Finance Delaware, LLC (“Acreage Finance”), Acreage IP Holdings,
LLC, Prime Wellness of Connecticut, LLC, D&B Wellness of Connecticut, LLC,
Thames Valley Apothecary, LLC, and IP Investment Company, LLC, as Lender,
Administrative Agent and Collateral Agent (“Administrative and Collateral
Agent”) have entered into a Credit Agreement, dated as of March [_], 2020 (the
“Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, upon an Event of Default (as defined
in the Credit Agreement) and a declaration that all Obligations (as defined in
the Credit Agreement) are immediately due and payable, the Administrative and
Collateral Agent, on behalf of Assignor, has provided Assignee with a written
offer to sell, transfer, and assign Assignee all of the Assigned IP (as defined
below) in exchange for the payment of $[_] (the “Third Party Offer”);

 

WHEREAS, Assignee has accepted the Third Party Offer within the 30-day time
period set forth in the Credit Agreement;

 

WHEREAS, pursuant to the terms of the Third Party Offer, Assignor wishes to
assign and Assignee wishes to accept Assignor’s right, title, and interest in
and to the Assigned IP (as defined below herein) in exchange for the payment of
$[_];

 

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.            Assignment. Assignor hereby irrevocably conveys, transfers, and
assigns to Assignee all of Assignor’s right, title, and interest in and to the
following (the “Assigned IP”):

 

(a)       the trademark registrations and applications set forth on Schedule 1
hereto and all issuances, extensions, and renewals thereof (the “Trademarks”),
together with the goodwill of the business connected with the use of, and
symbolized by, the Trademarks;

 

(b)       all rights of any kind whatsoever of Assignor accruing under any of
the foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions, and otherwise throughout the world;

 

(c)       any and all royalties, fees, income, payments, and other proceeds now
or hereafter due or payable with respect to any and all of the foregoing; and

 

(d)       any and all claims and causes of action with respect to any of the
foregoing, whether accruing before, on, or after the date hereof, including all
rights to and claims for damages, restitution, and injunctive and other legal
and equitable relief for past, present, and future infringement, dilution,
misappropriation, violation, misuse,

 



- 3 - 

 

 

breach, or default, with the right but no obligation to sue for such legal and
equitable relief and to collect, or otherwise recover, any such damages.

 

The parties acknowledge and agree that Assignor is selling, assigning,
transferring, and conveying whatever interest Assignor has or may have in the
Assigned IP, if any, without any representations or warranties of any kind.

 

2.            Consideration. As consideration in full for the Assigned IP,
Assignee shall pay Assignor a one-time fee in the amount of $[_].

 

3.            Recordation and Further Actions. Assignor hereby authorizes the
officials of corresponding entities or agencies in any applicable jurisdictions
to record and register this IP Assignment Agreement upon request by Assignee.
Following the date hereof, upon Assignee’s reasonable request, Assignor shall
take such steps and actions, and provide such cooperation and assistance to
Assignee and its successors, assigns, and legal representatives, including the
execution and delivery of any affidavits, declarations, oaths, exhibits,
assignments, powers of attorney, or other documents, as may be reasonably
necessary to effect, evidence, or perfect the assignment of the Assigned IP to
Assignee, or any assignee or successor thereto.

 

4.            Counterparts. This IP Assignment Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same agreement. A signed copy of this IP
Assignment Agreement delivered by facsimile, e-mail, or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this IP Assignment Agreement.

 

5.            Amendment and Modification. This IP Assignment Agreement may only
be amended, modified, or supplemented by an agreement in writing signed by each
party hereto.

 

6.            Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. Except as otherwise set forth in this IP Assignment Agreement,
no failure to exercise, or delay in exercising, any right, remedy, power, or
privilege arising from this IP Assignment Agreement shall operate or be
construed as a waiver thereof; and any single or partial exercise of any right,
remedy, power, or privilege hereunder shall not preclude any other or further
exercise thereof or the exercise of any other right, remedy, power, or
privilege.

 

7.            Successors and Assigns. This IP Assignment Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

 

8.            Governing Law. This IP Assignment Agreement and any claim,
controversy, dispute, or cause of action (whether in contract, tort, or
otherwise) based upon, arising out of, or relating to this IP Assignment
Agreement and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the laws of the Province of Ontario and the
federal laws of Canada applicable therein. Each of the Partiesparties hereto
irrevocably submits to the non-exclusive jurisdiction of the courts in the
Province of Ontario.

 



- 4 - 

 

 

[SIGNATURE PAGE FOLLOWS]

 



- 5 - 

 

 

IN WITNESS WHEREOF, Assignor has duly executed and delivered this IP Assignment
Agreement as of the date first above written.
 

  ASSIGNOR: [•]       By:     Name:   Title:   Address for Notices:

 

[ACKNOWLEDGMENT       STATE OF [STATE] )   )SS. COUNTY OF [COUNTY] )

 

On the [ORDINAL NUMBER] day of [MONTH], [YEAR], before me personally appeared
[SIGNATORY NAME], personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the
foregoing instrument, who, being duly sworn, did depose and say that [he/she]
executed the same [in [his/her] authorized capacity as the [SIGNATORY TITLE] of
[ASSIGNEE], the [TYPE OF ENTITY] described], and acknowledged the instrument to
be [[his/her] free act and deed/the free act and deed of [ASSIGNEE]] for the
uses and purposes mentioned in the instrument.

 

      Notary Public   Printed Name: My Commission Expires: [DATE]]  

 

AGREED TO AND ACCEPTED: ASSIGNEE: [•]       By:     Name:   Title:   Address for
Notices:     [ACKNOWLEDGMENT       STATE OF [STATE] )   )SS. COUNTY OF [COUNTY]
)    

On the [ORDINAL NUMBER] day of [MONTH], [YEAR], before me personally appeared
[SIGNATORY NAME], personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person whose name is subscribed to the
foregoing instrument, who, being duly sworn, did depose and say that [he/she]
executed the same [in [his/her] authorized capacity as the [SIGNATORY TITLE] of
[ASSIGNEE], the [TYPE OF ENTITY] described], and acknowledged the instrument to
be [[his/her] free act and deed/the free act and deed of [ASSIGNEE]] for the
uses and purposes mentioned in the instrument.

          Notary Public   Printed Name: My Commission Expires: [DATE]  

 



 

 

 

SCHEDULE 1

 

ASSIGNED TRADEMARK REGISTRATIONS AND APPLICATIONS

 

TRADEMARK JURISDICTION APPLICATION NO. FILING DATE GOODS LIVE RESIN PROJECT
Canada 1993764 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

[tm2031882d1_ex10-3img001.jpg] Canada 1993763 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

SUPERFLUX Canada 1993766 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

 



 - 2 -

 

 

TRADEMARK JURISDICTION APPLICATION NO. FILING DATE GOODS
[tm2031882d1_ex10-3img002.jpg] Canada 1993767 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

NATURAL WONDER Canada 1993762 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

[tm2031882d1_ex10-3img003.jpg] Canada 1993765 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

TRADEMARK JURISDICTION APPLICATION NO. FILING DATE GOODS LIVE RESIN PROJECT
European Union 018146035 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational

 



 - 3 -

 

 

        cannabis and marijuana; cannabis and marijuana for smoking purposes;
cannabis extracts, cannabis concentrates, cannabis oils, cannabis tinctures for
smoking purposes; derivatives of cannabis, namely resins and oils
[tm2031882d1_ex10-3img001.jpg] European Union 018146038 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

SUPERFLUX European Union 018146042 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

TRADEMARK JURISDICTION APPLICATION NO. FILING DATE GOODS
[tm2031882d1_ex10-3img002.jpg] European Union 018146041 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes;

 



 - 4 -

 

 

        cannabis extracts, cannabis concentrates, cannabis oils, cannabis
tinctures for smoking purposes; derivatives of cannabis, namely resins and oils
NATURAL WONDER European Union 018146039 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

[tm2031882d1_ex10-3img003.jpg] European Union 018146040 November 1, 2019

Class 5:  Medical marijuana; Cannabis for medical purposes

Class 34: Recreational cannabis and marijuana; cannabis and marijuana for
smoking purposes; cannabis extracts, cannabis concentrates, cannabis oils,
cannabis tinctures for smoking purposes; derivatives of cannabis, namely resins
and oils

 



 - 5 -

 